

Exhibit 10.85


Execution Version
    








AMENDED AND RESTATED
AGREEMENT AND PLAN OF MERGER
BY AND AMONG
INTUIT INC.,




DIGITAL INSIGHT CORPORATION,




FANDANGO HOLDINGS CORPORATION,
AND




FANDANGO MERGER CORP.














July 31, 2013




--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE 1. Definitions
1

Section 1.01
Definitions                                 2

Section 1.02
Definitional and Interpretative Provisions                10

ARTICLE 2. Description of the Transaction
11

Section 2.01
The Merger                                12

Section 2.02
Effect of the Merger                            12

Section 2.03
Closing                                12

Section 2.04
Effective Time                                12

Section 2.05
Certificate of Incorporation and Bylaws; Directors and Officers    12

Section 2.06
Conversion of Shares                            12

Section 2.07
Further Action                                13

ARTICLE 3. Representations and Warranties of Indigo
13

Section 3.01
Corporate Existence and Power                    13

Section 3.02
Corporate Authorization                        13

Section 3.03
Governmental Authorization                        14

Section 3.04
Non-contravention                            14

Section 3.05
Capitalization; Subsidiaries; Indebtedness; Transaction Expenses    15

Section 3.06
Financial Statements; Accounts Receivable and Payable        15

Section 3.07
Absence of Certain Changes                        16

Section 3.08
No Undisclosed Liabilities                        17

Section 3.09
Material Contracts                            18

Section 3.10
Compliance with Applicable Laws; Licenses and Permits        19

Section 3.11
Litigation                                20

Section 3.12
Real Property                                20

Section 3.13
Properties.                                20

Section 3.14
Intellectual Property                            21

Section 3.15
Significant Customers; Significant Providers                23

Section 3.16
Tax Matters                                24

Section 3.17
Employees and Employee Benefit Plans                25

Section 3.18
Environmental Matters                        26

Section 3.19
Finders' Fees                                26

Section 3.20
Certain Transactions                            27

Section 3.21
No Other Representations and Warranties                27

ARTICLE 4. Representations and Warranties of Parent and Merger Sub
27

Section 4.01
Corporate Existence and Power                    27

Section 4.02
Corporate Authorization                        27

Section 4.03
Governmental Authorization                        27

Section 4.04
Non-contravention                            28




--------------------------------------------------------------------------------


Section 4.05    Financial Capability                            28
Section 4.06
Finders' Fees                                29

Section 4.07
Due Diligence Investigation                        29

ARTICLE 5. Covenants of Indigo and the Company
29

Section 5.01
Conduct of the Company                        29

Section 5.02
Stockholder Approval                            31

Section 5.03
No Solicitation; Other Offers                        31

Section 5.04
Access to Information                            32

Section 5.05
Cooperation with Audit.                        32

Section 5.06
Notices of Certain Events                        33

Section 5.07
Intracompany Arrangements                        33

Section 5.08
Minimum Cash.                            33

ARTICLE 6. Additional Covenants of the Parties
33

Section 6.01
Appropriate Action; Consents; Filings                33

Section 6.02
Confidentiality; Public Announcements.                34

Section 6.03
Access to Records and Personnel.                    35

Section 6.04
Employee Matters                            37

Section 6.05
Contribution of Assets and Liabilities                    39

Section 6.06
Financing                                39

Section 6.07
Non-Compete                                41

Section 6.08
Deletion of Code                            43

Section 6.09
India Matters.                                43

ARTICLE 7. Tax Matters
43

Section 7.01
Indigo's Consolidated Tax Returns                    43

Section 7.02
Other Tax Returns                            43

Section 7.03
Cooperation on Tax Matters                        44

Section 7.04
Tax Refunds                                44

Section 7.05
Transfer Taxes                                44

Section 7.06
Certain Conduct                            44

Section 7.07
Tax Sharing Agreements                        44

Section 7.08
Waiver of Loss Carrybacks                        44

ARTICLE 8. Conditions to the Merger
45

Section 8.01
Conditions to the Obligations of Each Party                45

Section 8.02
Conditions to the Obligations of Parent and Merger Sub        45

Section 8.03
Conditions to the Obligations of Indigo and the Company        46

ARTICLE 9. Termination
47

Section 9.01
Termination                                47

Section 9.02
Effect of Termination                            48




ii

--------------------------------------------------------------------------------


ARTICLE 10. Miscellaneous                                    49
Section 10.01
Non-Survival of Representations and Warranties            49

Section 10.02
Notices                                49

Section 10.03
Remedies; Specific Performance.                    50

Section 10.04
Amendments and Waivers                        52

Section 10.05
Expenses; Indebtedness                        53

Section 10.06
Binding Effect; Benefit; Assignment                    53

Section 10.07
Governing Law                            53

Section 10.08
Jurisdiction                                53

Section 10.09
Waiver of Jury Trial                            54

Section 10.10
Counterparts; Effectiveness                        54

Section 10.11
Entire Agreement                            54

Section 10.12
Further Assurances                            54

Section 10.13
Severability                                54

Section 10.14
Time is of the Essence                        55



Exhibits
Exhibit A    Form of Certificate of Merger
Exhibit B    Form of Asset Transfer Agreement
Exhibit C    Form of Transition Services Agreement
Exhibit D    Form of License Agreement
Exhibit E    Form of FIRPTA Certificate                        
Exhibit     F    Form of India Asset Transfer Agreement


Schedules


Schedule 1.01(a)    Certain Assets Contributed to the Company
Schedule 1.01(b)    Certain Liabilities Contributed to the Company
Schedule 1.01(c)*    Business Employees
Schedule 1.01(d)    Excluded Products
Schedule 1.01(e)    Products


Disclosure Schedule


* Not filed herewith pursuant to Item 601(b)(2) of Regulation S-K. The
registrant will supplementally provide a copy of this schedule or appendix to
the Commission upon request.





iii

--------------------------------------------------------------------------------






AGREEMENT AND PLAN OF MERGER
THIS AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated
as of July 31, 2013, is entered into by and among Intuit Inc., a Delaware
corporation (“Indigo”), Digital Insight Corporation, a Delaware corporation (the
“Company”), Fandango Holdings Corporation, a Delaware corporation (“Parent”),
and Fandango Merger Corp., a Delaware corporation and a wholly owned subsidiary
of Parent (“Merger Sub”).
RECITALS
WHEREAS, Indigo, the Company, the Parent and Merger Sub, are parties to an
Agreement and Plan of Merger, dated as of July 1, 2013 (the “Original Merger
Agreement”);
WHEREAS, the parties are entering into this Agreement to amend and restate the
Original Merger Agreement to, among other things, implement changes necessitated
by certain India Matters;
WHEREAS, by executing this Agreement, for purposes of Section 10.04 of the
Original Merger Agreement, the parties hereby agree and consent to the amendment
and restatement of the Original Merger Agreement;
WHEREAS, Indigo is the sole stockholder of the Company.
WHEREAS, the board of directors of Parent (the “Parent Board of Directors”), the
board of directors of Merger Sub (the “Merger Sub Board of Directors”), the
board of directors of the Company (the “Company Board of Directors”) and the
board of directors of Indigo (the “Indigo Board of Directors”) deem it advisable
and in the best interests of each corporation and its respective stockholders
that Parent, Merger Sub and the Company engage in a business combination
transaction as contemplated by this Agreement.
WHEREAS, Parent, Merger Sub and the Company intend to effect a merger of Merger
Sub with and into the Company (the “Merger”) upon the terms and subject to the
conditions of this Agreement and in accordance with the General Corporation Law
of the State of Delaware (the “DGCL”). Upon consummation of the Merger, Merger
Sub will cease to exist, and the Company will continue as a wholly owned
subsidiary of Parent.
WHEREAS, the Original Merger Agreement has been approved by the Parent Board of
Directors, Merger Sub Board of Directors, Company Board of Directors and the
Indigo Board of Directors.
WHEREAS, concurrently with the execution and delivery of the Original Merger
Agreement, and as a condition of the willingness of the Company to enter into
this Original Merger Agreement, Thoma Bravo Fund X, L.P., a Delaware limited
partnership (the “Guarantor”), has entered into a guarantee with Indigo (the
“Guarantee”) pursuant to which the Guarantor guaranteed certain obligations of
Parent and Merger Sub in connection with the Original Merger Agreement.
AGREEMENT
NOW, THEREFORE, intending to be legally bound, the parties to this Agreement
hereby agree as follows:
    
ARTICLE 1.
DEFINITIONS

1

--------------------------------------------------------------------------------






Section 1.01    Definitions


(a)As used in this Agreement, the following terms have the following meanings:


“Acquisition Proposal” means any offer, proposal or inquiry relating to, or any
Person's indication of interest in an Acquisition Transaction.
“Acquisition Transaction” means, other than the transactions contemplated by
this Agreement, (i) the sale, license, disposition or acquisition of all or a
material portion of the Business or the assets owned by the Company, (ii) the
issuance, disposition or acquisition of (a) any capital stock or other equity
security of the Company, (b) any subscription, option, call, warrant, preemptive
right, right of first refusal or any other right (whether or not exercisable) to
acquire any capital stock or other equity security of the Company or (c) any
security, instrument or obligation that is or may become convertible into or
exchangeable for any capital stock or other equity security of the Company or
(iii) any merger, consolidation, business combination, reorganization or similar
transaction involving the Company. Notwithstanding the generality of the
foregoing, no business combination involving the acquisition by any Person or
“group” (as defined under the Exchange Act) of Persons in one or a series of
related transactions of a majority of the outstanding capital stock of Indigo
(and not the Company), whether by way of merger, consolidation, tender offer or
otherwise shall constitute an Acquisition Transaction.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
For purposes of this definition, “control,” when used with respect to any
specified person, means the power to direct or cause the direction of the
management and policies of such Person, directly or indirectly, whether through
ownership of voting securities or by contract or otherwise, and the terms
“controlling” and “controlled by” have correlative meanings to the foregoing.
“Applicable Law” means, with respect to any Person, any federal, state, local,
municipal, foreign or other law (including common law), constitution, treaty,
convention, ordinance, code, rule, regulation, order, injunction, judgment,
decree, ruling, bylaw, standard, policy, official guidance or other similar
requirement enacted, adopted, issued, promulgated or applied by a Governmental
Authority or Card Association that is binding upon or applicable to such Person.
“Assets Contributed to the Company” means the assets described on Schedule
1.01(a).
“Business” means the Intuit Financial Services business as conducted by Indigo
and the Company as of the date of this Agreement, that consists of the
development, design, marketing, promotion, sale, implementation, customization,
hosting, maintenance and support of the Products. For the avoidance of doubt,
the Business does not include the development, design, marketing, promotion,
sale, implementation, customization, hosting, maintenance and support of the
Excluded Products.
“Business Contract” means (i) any Contract to which the Company is a party or
(ii) any Contract relating to the Business to which Indigo or any of its
Subsidiaries is a party that is an Asset Contributed to the Company.
“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.
“Business Employees” means those employees of Indigo or one of its Subsidiaries
providing services related to the Business whose names are set forth on Schedule
1.01(c) and each other employee

2

--------------------------------------------------------------------------------






of Indigo or one of its Subsidiaries providing services related to the Business
who Parent and Indigo mutually agree in writing on or prior to the Closing Date
constitutes a Business Employee.
“Card Association” means VISA International, Inc. and VISA U.S.A., Inc.,
MasterCard International, Inc., Discover Financial Services, LLC, American
Express, Diners Club, Voyager, Carte Blanche and any other payment card
association, debit card network or similar entity having clearing or oversight
responsibilities.
“Card Association Rules” means the rules, regulations, standards, policies,
manuals, and procedures of the Card Associations, including, with respect to the
processing of credit card information, the Payment Card Industry Data Security
Standards (PCI-DSS).
“Claim” means all claims, rights, demands, causes of action and any claims for
indemnification, contribution, exculpation or subrogation, whether based on any
Applicable Law or any Contract of any kind, nature and/or description, matured
or unmatured, liquidated or unliquidated, accrued or unaccrued, known or
unknown, suspected or unsuspected, contingent or non-contingent, whether or not
asserted, threatened, alleged or litigated, at law, equity or otherwise.
“COBRA” means Part 6 of Subtitle B of Title I of ERISA, Section 4980B of the
Code, and any similar state Applicable Law.
“Code” means the Internal Revenue Code of 1986.
“Commitment Letters” means the Debt Commitment Letter and the Equity Commitment
Letter.
“Company Common Stock” means the common stock, $0.001 par value, of the Company.
“Company IP” means all Intellectual Property Rights and Technology owned by the
Company or that is IP Contributed to the Company.
“Company Software” means Company IP that consists of software code.
“Competition Law” any merger control law or regulation that is applicable to the
transactions contemplated by this Agreement.
“Consent” means any approval, consent, ratification, permission, waiver or
authorization (including any Permit).
“Contract” means any legally binding contract, subcontract, agreement,
indenture, note, bond, debenture, loan, license, instrument, lease, sublease,
commitment, option, warrant, purchase order, license, sublicense or other
arrangement, whether oral or written.
“Debt Commitment Letter” means the debt commitment letter, dated as of the date
hereof, between Parent and Jefferies Finance LLC (the “Commitment Party”), as
amended, supplemented or replaced in compliance with this Agreement or as
required by Section 6.06 following a Financing Failure Event pursuant to which
the financial institutions party thereto have agreed, subject only to the
applicable Financing Conditions, to provide or cause to be provided the debt
financing set forth therein for the purposes of financing the transactions
contemplated hereby, including the Merger Consideration.
“Debt Financing” means the debt financing incurred or intended to be incurred
pursuant to the Debt Commitment Letter.

3

--------------------------------------------------------------------------------




“Debt Financing Documents” means the agreements, documents and certificates
contemplated by the Debt Financing.
“Debt Financing Sources” means the Persons that have committed to provide or
have otherwise entered into agreements in connection with the Debt Financing or
alternative debt financings in connection with the transactions contemplated by
this Agreement, including the parties that delivered the Debt Commitment Letter
and any joinder agreements, indentures or credit agreements entered into
pursuant thereto or relating thereto, together with their former, current or
future affiliates and each of their former, current or future officers,
directors, employees, equity holders, members, managers, general or limited
partners, controlling parties, advisors, agents and representatives of any of
the foregoing and any successors and assigns of any of the foregoing.
“Disclosure Schedule” means the disclosure schedule dated the date of this
Agreement regarding this Agreement that has been provided by Indigo to Parent.
“Environmental Law” means any Applicable Law or any agreement with any
Governmental Authority or other Person, relating to human health and safety,
pollution, protection of the environment or to Hazardous Substances.
“Environmental Permits” means all permits, licenses, franchises, certificates,
approvals and other similar authorizations of Governmental Authorities relating
to or required by Environmental Laws and affecting, or relating in any way to,
the Business or the occupancy of the Business Real Property.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” of any entity means any other entity (whether or not
incorporated) which, together with such entity, would be treated as a single
employer within the meaning of Section 414(b), (c), (m) or (o) of the Code.
“Equity Commitment Letter” means the equity financing commitment letter, dated
as of the date hereof, between Parent and Thoma Bravo X, L.P., a Delaware
limited partnership (“Sponsor”), pursuant to which the Sponsor has committed,
subject only to the applicable Financing Conditions, to invest or cause to be
invested in the equity capital of Parent the amount set forth therein for the
purposes of financing the transactions contemplated hereby, including the Merger
Consideration.
“Equity Financing” means the equity financing incurred or to be incurred
pursuant to the Equity Commitment Letter.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Products” means the list of product offerings that are not part of the
Business and set forth on Schedule 1.01(d).
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.“Financing”
means the Equity Financing and the Debt Financing.
“Financing Conditions” means (a) with respect to the Debt Financing, the
conditions precedent expressly set forth in Section 3 of the Debt Commitment
Letter, on Exhibit A and Exhibit B of the Debt Commitment Letter under the
heading “Conditions Precedent to Initial Borrowing” and on Exhibit C to the Debt
Commitment Letter, and (b) with respect to the Equity Financing, the conditions
precedent to

4

--------------------------------------------------------------------------------




Parent's and Merger Sub's obligations to consummate the Merger set forth in the
Equity Commitment Letter.
“Financing Failure Event” means any of the following (a) the commitments with
respect to all or any portion of the Financing expiring or being terminated, (b)
for any reason, all or any portion of the Financing becoming unavailable, (c) a
breach or repudiation or threatened or anticipated breach or repudiation by any
party to the Commitment Letters, or (d) any party to a Debt Commitment Letter or
any Affiliate or agent of such Person shall allege in writing that any of the
events set forth in clauses (a) through (c) has occurred.
“Fundamental Representations” means the representations and warranties set forth
in Sections 3.01 (Corporate Existence and Power), 3.02 (Corporate
Authorization), 3.05 (Capitalization; Subsidiaries; Indebtedness; Transaction
Expenses), 3.19 (Finders' Fees), 3.20 (Certain Transactions).
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means any: (i) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature,
(ii) federal, state, local, municipal, foreign or other government, or
(iii) governmental or quasi‑governmental authority of any nature (including any
governmental division, regulatory authority, association, council or bureau,
department, agency, commission, instrumentality, official, organization, unit,
body or Person and any court or other tribunal).
“Group Tax Returns” means any Tax Returns of the Company that have historically
been prepared and filed on an affiliated, consolidated, unitary or combined
basis that include Indigo (or its Subsidiaries other than the Company).
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
“Hazardous Substances” means any pollutant, contaminant, waste or chemical or
any toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous
substance, waste or material, or any substance, waste or material having any
constituent elements displaying any of the foregoing characteristics, including
petroleum, its derivatives, by-products and other hydrocarbons, and any other
substance, waste or material regulated under, or subject to imposition of
liability under, any Environmental Law.
“Indebtedness” shall mean any of the following liabilities: (i) indebtedness for
borrowed money (including any principal, premium, accrued and unpaid interest,
related expenses, prepayment penalties, commitment and other fees, sale or
liquidity participation amounts, reimbursements, indemnities and all other
amounts payable in connection therewith), (ii) liabilities evidenced by bonds,
debentures, notes or other similar instruments or debt securities,
(iii) liabilities under or in connection with letters of credit or bankers'
acceptances or similar items (in each case whether or not drawn, contingent or
otherwise), (iv) liabilities related to the deferred purchase price of property
or services other than trade payables incurred in the ordinary course of
business (including deferred purchase price, “earn-out” or similar liabilities
related to prior acquisitions), (v) liabilities arising from cash/book
overdrafts, (vi) liabilities under capitalized leases, (vii) liabilities under
conditional sale or other title retention agreements, (viii) liabilities with
respect to vendor advances or any other advances, (ix) liabilities arising out
of interest rate and currency swap arrangements and any other arrangements
designed to provide protection against fluctuations in interest or currency
rates, (xii) liabilities with respect to deferred compensation for services,
(xiii) liabilities or obligations for severance, change of control payments,
stay bonuses, retention bonuses, success bonuses, and other bonuses and similar
liabilities and (xiv) indebtedness of others

5

--------------------------------------------------------------------------------




guaranteed by the Company or secured by any Liens (other than Permitted Liens)
on the assets of the Company.
“Intellectual Property Rights” means: (i) all trademarks, trademark
registrations, trademark rights and renewals thereof, trade names, trade name
rights, trade dress, corporate names, logos, slogans, all service marks, service
mark registrations and renewals thereof, service mark rights, and all
registrations and applications to register any of the foregoing, together with
the goodwill associated with each of the foregoing, (ii) all issued patents,
patent rights, and patent applications, (iii) all registered and unregistered
copyrights, copyrightable works, copyright registrations, renewals thereof, and
applications to register the same, (iv) all Internet domain names and Internet
websites and the content thereof, (v) all confidential and proprietary
information, including trade secrets, know how, inventions, invention
disclosures (whether or not patentable and whether or not reduced to practice),
inventor rights, reports, quality records, engineering notebooks, models,
processes, procedures, drawings, specifications, designs, ingredient or
component lists, formulae, plans, proposals, technical data, financial,
marketing, customer and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information, and (vi)
all other intellectual property.
“IP Contributed to the Company” means Technology and Intellectual Property
Rights owned by Indigo prior to the Closing that are Assets Contributed to the
Company.
“IT System” means the communications networks, data centers, information
technology infrastructure and assets and all applicable hardware, Software and
systems used in connection therewith used by the Company or Indigo in the
operation of the Business.
“Knowledge” means the actual knowledge of each of CeCe Morkan, Paul Johnson,
Russell Lester, Jeremy Holland, Jose Mariano Resendiz, Spencer Fong, Dion
Shelton, Jeff Hank, Matt George, Karen Sheehan, and Keith Olson.
“Liabilities Contributed to the Company” means the liabilities described on
Schedule 1.01(b).
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset. For purposes of this Agreement, a Person
shall be deemed to own subject to a Lien any property or asset that it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset.
“Material Adverse Effect” means any change, event, development, condition,
occurrence or effect that is, or would reasonably be expected to be, materially
adverse to (A) the Business; provided, however, that none of the following shall
be deemed in themselves, either alone or in combination, to constitute, and that
none of the following shall be taken into account in determining whether there
has been or will be, a Material Adverse Effect: (i) any change generally
affecting the economy, financial markets or political, economic or regulatory
conditions in the United States or any other geographic region in which the
Business is conducted, (ii) conditions affecting the industries in which the
Business is operated or participates, (iii) general financial, credit or capital
market conditions, including interest rates or exchange rates, or any changes
therein, (iv) any change attributable to the negotiation, execution,
announcement, pendency or pursuit of the transactions contemplated hereby,
including any litigation resulting therefrom, any loss of employees, any
reduction in sales and any disruption in customer, distributor, reseller,
partner or similar relationships, (v) any change arising from or relating to
compliance with the terms of this Agreement, or action taken, or failure to act,
to which Parent has consented in writing, (vi) acts of war (whether or not
declared), the commencement, continuation or escalation of a war, acts of armed
hostility, sabotage or terrorism or other international or national calamity or
any material worsening of such







6

--------------------------------------------------------------------------------




conditions threatened or existing as of the date of this Agreement, to the
extent the Company is not materially and disproportionately affected thereby,
(vii) any hurricane, earthquake, flood, or other natural disasters or acts of
God, (viii) changes in Applicable Laws after the date hereof, (ix) changes in
GAAP after the date hereof, (x) any failure by Indigo or the Company to meet any
published or internally prepared estimates of revenues, earnings or other
economic performance for any period ending on or after the date of this
Agreement (it being understood that the facts and circumstances giving rise to
such failure may be deemed to constitute, and may be taken into account in
determining whether there has been, a Material Adverse Effect if such facts and
circumstances are not otherwise described in clauses (i)-(ix) of the definition)
or (xi)  any adverse impact on or change to the business of Parent that impacts
the Business, except to the extent, in the case of the foregoing clauses (i)
through (iii) and (vi) through (ix), such changes, events, developments,
conditions, occurrences or effects referred to therein have a disproportionate
impact on the Business relative to other companies operating in the industry in
which the Business competes as a whole or (B) Indigo's or the Company's ability
to consummate the transactions contemplated by this Agreement.
“Merger Consideration” means $1,025,000,000 in cash, less any amount to be paid
pursuant to the India ATA (as defined below).
“Object Code” means one or more computer instructions in machine readable form
(whether or not packaged in directly executable form), including any such
instructions that are readable in a virtual machine, whether or not derived from
Source Code, together with any partially compiled or intermediate code that may
result from the compilation, assembly or interpretation of any Source Code.
Object Code includes firmware, compiled or interpreted programmable logic,
libraries, objects, routines, modules, bytecode, machine code, and middleware.
“Parent Employee Plan” means each “employee benefit plan,” as defined in Section
3(3) of ERISA, each employment, severance or similar Contract and each other
plan or arrangement (written or oral) providing for compensation, bonuses,
commission, profit-sharing, stock option or other stock related rights or other
forms of incentive or deferred compensation, vacation benefits, insurance
(including any self-insured arrangements), health or medical benefits, employee
assistance program, disability or sick leave benefits, workers' compensation,
supplemental unemployment benefits, severance benefits, change of control
payments, post-employment benefits or retirement benefits which is maintained,
administered or contributed to by Parent or any Affiliate of Parent and covers
any employee or former employee of Parent, or with respect to which Parent has
any liability.
“Permitted Liens” means (i) Liens disclosed in the Financial Statements,
(ii) Liens for Taxes not yet due and payable or, if due, being contested in good
faith by appropriate proceedings and for which an appropriate reserve has been
taken on the Financial Statements to the extent required by GAAP,
(iii) mechanics', workmen's, repairmen's, warehousemen's, carriers' or other
similar Liens, including all statutory Liens, arising or incurred in the
ordinary course of business and which are not yet due and payable,
(iv) protective filings related to operating leases with third parties entered
into in the ordinary course of business that relate solely to equipment financed
pursuant to such operating leases, (v) non-exclusive licenses to Technology or
Intellectual Property Rights granted to customers in the ordinary course of
business consistent with past practice or (vi) Liens which do not materially
detract from the value or materially interfere with any present or intended use
of such property or assets.
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.
“Pre-Closing Tax Period” means (i) any Tax period ending on or before the
Closing Date and (ii) with respect to any Straddle Period, the portion of such
period ending on the Closing Date.

7

--------------------------------------------------------------------------------




“Proceeding” means any action, suit, litigation, claim, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), hearing, inquiry, audit, charge, directive, notices of violation,
examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving, any court or other Governmental Authority or any
arbitrator or arbitration panel.
“Products” means the list of product offerings set forth on Schedule 1.01(e)
including all current and in-process versions of such products.
“Reciprocal License” means a license of any Software that requires or conditions
any rights granted under such license upon: (i) the disclosure, distribution or
licensing of any other Software under the terms of such license (other than such
item of Software and its derivatives); (ii) a requirement that any disclosure,
distribution or licensing of any other Software (other than such item of
Software and its derivatives) be at no charge; (iii) a requirement that any
other licensee of the Software be permitted to access the Source Code of,
disclose, distribute, license, modify, make derivative works of, or
reverse-engineer any such other Software; or (iv) an obligation to grant any
other rights under such license to any Person, including any covenant not to sue
or patent license.
“Registered IP” means all Intellectual Property Rights that are Company IP and
that are registered, filed, or issued under the authority of any Governmental
Authority or any domain name register, including all patents, registered
copyrights, registered trademarks and domain names and all applications for any
of the foregoing.
“Representatives” means a Person's Affiliates and its and their respective
officers, directors, employees, agents, attorneys, accountants, advisors and
other authorized representatives.
“Securities Act” means the Securities Act of 1933.
“Software” means computer software, programs and databases in any form,
including Source Code, Object Code, operating systems and specifications, data,
databases, database management code, firmware, utilities, graphical user
interfaces, menus, images, icons, forms and software engines, and all related
documentation, developer notes, comments and annotations.
“Source Code” means one or more statements in human readable form, including
comments, definitions and annotations, which are generally formed and organized
to the syntax of a computer or programmable logic programming language
(including such statements in batch or scripting languages and including
hardware definition languages such as VHDL), together with any and all text,
data and data structures, diagrams, graphs, charts, presentations, manuals,
instructions, commands, procedures, schematics, flow-charts and other work
product or information that describe the foregoing.
“Straddle Period” means any period beginning before or on the Closing Date and
ending after the Closing Date.
“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at any
time directly or indirectly owned by such Person.
“Tax” means any and all (United States (federal, state or local) and foreign)
taxes, including any net income, alternative or add-on minimum, gross income,
gross receipts, sales, use, ad valorem, value added, transfer, franchise,
profits, license, escheat, abandoned or unclaimed property, registration,
recording, documentary, conveyancing, gains, withholding, payroll, employment,
excise, severance,

8

--------------------------------------------------------------------------------




stamp, occupation, premium, property, environmental or windfall profit, custom
duty or other tax of any kind whatsoever, or other governmental fee, assessment
or charge in the nature of a tax, together with any interest, penalty, addition
to tax or additional amount in respect of the foregoing.
“Tax Contest” means any audit, other administrative proceeding or inquiry or
judicial proceeding involving Taxes.
“Tax Return” means any return, report, declaration, claim for refund,
information return or other document (including schedules thereto, other
attachments thereto, amendments thereof, or any related or supporting
information) filed or required to be filed with any Governmental Authority in
connection with the determination, assessment or collection of any Tax.
“Technology” means (i) Software (including, algorithms, models and
methodologies, software development kits, application programming interfaces,
computer programs, codecs, and interfaces) whether in Source Code, Object Code,
or other form, (ii) databases, data, and compilations and collections of data,
(iii) works of authorship, including, documentation, user manuals, training
materials, developer notes, (iv) inventions (whether or not patentable), (v)
methods, and processes, (vi) designs, schematics, and specifications and ,
technical data and (vii) know-how.
“Transaction Documents” means collectively, this Agreement, the Certificate of
Merger, the Asset and Liability Transfer Agreement, the Transition Services
Agreement, the License Agreement, the FIRPTA Certificate and the other
agreements contemplated hereby.
“Transaction Expenses” means all expenses of Indigo and the Company incurred in
connection with the preparation, execution, performance and/or consummation of
this Agreement, the documents referred to herein and the Closing, including the
following: (a) all brokerage commissions, fees, expenses and disbursements and
(b) all fees and disbursements of attorneys, accountants, and other advisors and
service providers payable by Indigo and the Company.
“Treasury Regulations” means the United States Treasury Regulations promulgated
under the Code.
(b) Each of the following terms is defined in the Section set forth opposite
such term:
Term
Section
401(k) Plan
6.04(d)
Agreement
Preamble
Asset and Liability Transfer Agreements
6.05
Books and Records
6.03(c)
Business Competitor
6.07(b)
Business Real Property
3.12
Business Software
6.07(b)
Certificate of Merger
2.04
Closing
2.03
Closing Date
2.03
Company
Preamble
Company Board of Directors
Recitals
Company Securities
3.05(c)
Competing Business
6.07(b)
Confidential Information
6.03(e)
Confidentiality Agreement
6.02(a)




9

--------------------------------------------------------------------------------




Term
Section
DGCL
Recitals
Divestiture
6.07(a)
Effective Time
2.04
Employee Plans
3.17(b)
Employee Sessions
6.04(c)
Employment Matters
6.04(c)
End Date
9.01(b)
Financial Statements
3.06(a)
Guarantee
Recitals
Guarantor
Recitals
Indigo
Preamble
Indigo Approval
3.02(a)
Indigo Board of Directors
Recitals
Indigo Cure Period
9.01(d)
Indigo Equity Awards
6.04(i)
Indigo Stock
6.04(i)
Latest Balance Sheet
3.06(a)
License Agreement
8.02(d)(iii)
Material Contract
3.09(a)
Merger
Recitals
Merger Sub
Preamble
Merger Sub Board of Directors
Recitals
Merger Sub Common Stock
2.06(c)
Parent
Preamble
Parent Board of Directors
Recitals
Parent Cure Period
9.01(e)
Parent Related Party
9.02(b)
Permits
3.10(b)
Pre-Closing Period
5.01
Provider
6.03(e)
Purchased Assets
3.13(b)
Real Property Lease
3.12
Receiver
6.03(e)
Resolution Period
6.07(c)
Retained Business
6.07(b)
Significant Customers
3.15(a)
Sponsor
1.01
Surviving Corporation
2.01
Termination Fee
9.02(b)
Transferred Employee
6.04(a)
Transition Services Agreement
8.02(d)( ii)
WARN Act
3.17(i)



Section 1.02    Definitional and Interpretative Provisions
 
(a)The words “hereof,” “herein” and “hereunder” and words of like import used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.


(b)The captions herein are included for convenience of reference only and shall
be ignored

10

--------------------------------------------------------------------------------








in the construction or interpretation hereof. References to Articles, Sections,
Exhibits and Schedules are to Articles, Sections, Exhibits and Schedules of this
Agreement unless otherwise specified.


(c)    All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement.


(d)    Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular, and words denoting either gender shall
include both genders as the context requires. Where a word or phrase is defined
herein, each of its other grammatical forms shall have a corresponding meaning.


(e)    Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import.


(f)    The use of the word “or” shall not be exclusive.


(g)    The word “party” shall, unless the context otherwise requires, be
construed to mean a party to this Agreement. Any reference to a party to this
Agreement or any other agreement or document contemplated hereby shall include
such party's successors and permitted assigns.


(h)    A reference to any legislation or to any provision of any legislation
shall include any modification, amendment, re-enactment thereof, any legislative
provision substituted therefore and all rules, regulations and statutory
instruments issued or related to such legislation.


(i)    Any exception or qualification set forth in the Disclosure Schedule with
respect to a particular representation, warranty or covenant contained therein
shall be deemed to be an exception or qualification with respect to all other
applicable representations, warranties and covenants contained in this
Agreement, solely to the extent to which the relevance of such disclosure to
such other representation, warranty or covenant is reasonably apparent on the
face of such disclosure. Nothing in the Disclosure Schedule shall broaden the
scope of any representation, warranty or covenant of Indigo or the Company
contained in this Agreement.


(j)    Any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be applied in the construction or
interpretation of this Agreement. No prior draft of this Agreement nor any
course of performance or course of dealing shall be used in the interpretation
or construction of this Agreement. No parol evidence shall be introduced in the
construction or interpretation of this Agreement unless the ambiguity or
uncertainty in issue is plainly discernible from a reading of this Agreement
without consideration of any extrinsic evidence. Although the same or similar
subject matters may be addressed in different provisions of this Agreement, the
parties intend that, except as reasonably apparent on the face of the Agreement
or as expressly provided in this Agreement, each such provision shall be read
separately, be given independent significance and not be construed as limiting
any other provision of this Agreement (whether or not more general or more
specific in scope, substance or content). Except as provided in Section 10.03,
the doctrine of election of remedies shall not apply in constructing or
interpreting the remedies provisions of this Agreement or the equitable power of
a court considering this Agreement or the transactions contemplated hereby.
ARTICLE 2.
DESCRIPTION OF THE TRANSACTION

11

--------------------------------------------------------------------------------




Section 2.01    The Merger. Upon the terms and subject to the conditions set
forth in this Agreement, at the Effective Time, Merger Sub shall be merged with
and into the Company, the separate existence of Merger Sub shall cease, and the
Company will continue as the surviving corporation in the Merger (the “Surviving
Corporation”).


Section 2.02    Effect of the Merger. The Merger shall have the effects set
forth in this Agreement and in the applicable provisions of the DGCL.


Section 2.03    Closing. The consummation of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the offices of Latham &
Watkins LLP, 140 Scott Drive, Menlo Park, California 94025 at 8:00 a.m. local
time on a date to be specified by the parties, which shall be no later than the
third Business Day after the satisfaction or waiver of the last of the
conditions set forth in Article 8 to be satisfied or waived (other than those
conditions that by their nature are to be satisfied at the Closing), or at such
other time, date and location as the parties hereto agree in writing; provided,
however, that without Parent's prior written consent in no event shall the
Closing occur prior to July 31, 2013. The date on which the Closing actually
takes place is referred to in this Agreement as the “Closing Date.”


Section 2.04    Effective Time. Contemporaneous with, or as promptly as
practicable after the Closing, the parties shall cause the Merger to be
consummated by filing with the Secretary of State of the State of Delaware a
certificate of merger in the form attached hereto as Exhibit A (the “Certificate
of Merger”) and executed in accordance with the relevant provisions of the DGCL,
and shall make all other filings or recordings required under the DGCL in order
to consummate the Merger. The Merger shall become effective at the time the
Certificate of Merger is filed with the Secretary of State of the State of
Delaware (the “Effective Time”).


Section 2.05    Certificate of Incorporation and Bylaws; Directors and Officers.
Unless otherwise determined by Parent and Indigo prior to the Effective Time:


(a)the certificate of incorporation of the Surviving Corporation in effect
immediately after the Effective Time shall be the certificate of incorporation
of Merger Sub immediately prior to the Effective Time;


(b)the bylaws of the Surviving Corporation shall be amended and restated as of
the Effective Time to conform to the bylaws of Merger Sub as in effect
immediately prior to the Effective Time; and


(c)the directors and officers of the Company shall resign and the directors and
officers of the Surviving Corporation immediately after the Effective Time shall
be the directors and officers of Merger Sub immediately prior to the Effective
Time.


Section 2.06     Conversion of Shares. At the Effective Time, by virtue of the
Merger and without any further action on the part of any party hereto:


(a)    All of the shares of Company Common Stock held by Indigo immediately
prior to the Effective Time shall be converted into the right to receive in the
aggregate the Merger Consideration, which Parent shall pay or cause to be paid
to Indigo at the Closing by wire transfer of immediately available funds in
accordance with instructions provided to Parent by Indigo at least two (2)
Business Days prior to the Closing.


(b)    Each share of Company Common Stock held by the Company, Merger Sub or
Parent or any direct or indirect subsidiary of the Company or of Parent
immediately prior to the Effective Time

12

--------------------------------------------------------------------------------




shall be canceled and extinguished without any conversion thereof.


(c)    Each share of the common stock, par value $0.001 per share, of Merger Sub
(the “Merger Sub Common Stock”) outstanding immediately prior to the Effective
Time shall be converted into, and exchanged for, one newly and validly issued,
fully paid and nonassessable share of common stock of the Surviving Corporation.
Each certificate evidencing ownership of shares of Merger Sub Common Stock shall
thereafter evidence ownership of such shares of capital stock of the Surviving
Corporation.


Section 2.07    Further Action. If, at any time after the Effective Time, any
further action is determined by Parent to be necessary or desirable to carry out
the purposes of this Agreement or to vest the Surviving Corporation and its
Subsidiaries or Parent with full right, title and possession of and to all
rights and property of Merger Sub and the Company, the officers and directors of
the Surviving Corporation and its Subsidiaries and Parent shall be fully
authorized (in the name of Merger Sub, in the name of the Company and otherwise)
to take such action.


ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF INDIGO


Except as set forth in the Disclosure Schedule, Indigo represents and warrants
to Parent and Merger Sub:
Section 3.01    Corporate Existence and Power.


(a)Each of Indigo and the Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, and the
Company has all corporate power and all governmental Permits required to carry
on the Business as now conducted. The Company is duly qualified to do business
as a foreign corporation and is in good standing in each jurisdiction where such
qualification is necessary to conduct the Business, except where the failure to
be so qualified or in good standing, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.


(b)Indigo has made available to Parent accurate and complete copies of: (i) the
certificate of incorporation and bylaws of the Company, including all amendments
thereto, (ii) the stock records of the Company since February 6, 2007 and (iii)
the minutes and other records of the meetings and other proceedings (including
any actions taken by written consent or otherwise without a meeting) of the
Company since February 6, 2007, and the Company Board of Directors and all
committees thereof. Since February 6, 2007, (y) there has not been any material
violation of any of the provisions of the certificate of incorporation or
bylaws, including all amendments thereto, of the Company and (z) the Company has
not taken any action that is inconsistent with any resolution adopted by the
Company Board of Directors or any committee thereof.


Section 3.02    Corporate Authorization.


(a)    The Company has all necessary power and authority to enter into and to
perform its obligations under this Agreement and the other Transaction Documents
to which it is a party; and the execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party have been duly authorized by all necessary corporate action. Each of this
Agreement and each other Transaction Document to which the Company is a party
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
(ii) rules of law governing specific performance, injunctive relief and other
equitable

13

--------------------------------------------------------------------------------




remedies. The affirmative vote of Indigo is the only vote of the holders of any
of the Company capital stock necessary to adopt this Agreement and thereby
approve the Merger and the other transactions contemplated hereby, which
approval, once delivered, shall be irrevocable (such irrevocable approval, the
“Indigo Approval”).


(b)    The Company Board of Directors has (i) unanimously determined that this
Agreement and the transactions contemplated hereby and the other Transaction
Documents to which the Company is a party are fair to, advisable and in the best
interests of the Company and Indigo, (ii) unanimously approved and adopted this
Agreement and the transactions contemplated hereby and the other Transaction
Documents to which the Company is a party and (iii) unanimously resolved to
recommend adoption of this Agreement and the other Transaction Documents to
which the Company is a party and approval of the Merger and the other
transactions contemplated hereby by Indigo.


(c)    Indigo has all necessary power and authority to enter into and to perform
its obligations under this Agreement and the other Transaction Documents to
which it is a party; and the execution, delivery and performance by Indigo of
this Agreement and the other Transaction Documents to which it is a party have
been duly authorized by all necessary corporate action. Each of this Agreement
and each other Transaction Document to which Indigo is a party constitutes the
legal, valid and binding obligation of Indigo, enforceable against Indigo in
accordance with its terms, subject to (i) laws of general application relating
to bankruptcy, insolvency and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies.


Section 3.03    Governmental Authorization. The execution, delivery and
performance by Indigo and the Company of this Agreement and the consummation by
Indigo and the Company of the transactions contemplated hereby require no action
by or in respect of, or filing with, any Governmental Authority or Card
Association other than (i) the filing of the Certificate of Merger and
appropriate documents with the relevant authorities of other states in which the
Company is qualified to do business, (ii) compliance with any applicable
requirements of (A) the HSR Act and (B) any other applicable Competition Law,
(iii) compliance with any applicable requirements of the Securities Act, the
Exchange Act, and any other applicable U.S. state or federal securities laws and
(iv) any actions or filings the absence of which would not have, individually or
in the aggregate, a Material Adverse Effect.


Section 3.04    Non-contravention.


(a) The execution, delivery and performance by the Company of this Agreement and
the consummation of the transactions contemplated hereby do not and will not (i)
contravene, conflict with, or result in any violation or breach of any provision
of the certificate of incorporation or bylaws of the Company, (ii) assuming
compliance with the matters referred to in Section 3.03, contravene, conflict
with or result in a violation or breach of any provision of any Applicable Law,
(iii) other than the matters referred to in Section 3.03, require any consent or
other action by any Person under, constitute a default, or an event that, with
or without notice or lapse of time or both, would constitute a default, under,
or cause or permit the termination or cancellation of any Material Contract or
(iv) result in the creation or imposition of any Lien, other than Permitted
Liens, on any asset of the Business, except, with respect to the above-described
clauses, for any such contraventions, conflicts, violations, breaches, defaults,
Liens or other occurrences, which, individually or in the aggregate, would not
reasonably be expected to be material.


(b)    The execution, delivery and performance by Indigo of this Agreement and
the consummation of the transactions contemplated hereby do not and will not (i)
contravene, conflict with, or result in any violation or breach of any provision
of the certificate of incorporation or bylaws of Indigo, (ii) assuming
compliance with the matters referred to in Section 3.03, contravene, conflict
with or result







14

--------------------------------------------------------------------------------




in a violation or breach of any provision of any Applicable Law, (iii) other
than the matters referred to in Section 3.03, require any consent or other
action by any Person under, constitute a default, or an event that, with or
without notice or lapse of time or both, would constitute a default, under, or
cause or permit the termination or cancellation of any Material Contract or (iv)
result in the creation or imposition of any Lien, other than Permitted Liens, on
any asset of the Business, except, with respect to the above-described clauses,
for any such contraventions, conflicts, violations, breaches, defaults, Liens or
other occurrences, which, individually or in the aggregate, would not reasonably
be expected (x) in the case of clauses (i) and (ii) to be material or (y) in the
case of clause (iii) have a Material Adverse Effect.


Section 3.05    Capitalization; Subsidiaries; Indebtedness; Transaction
Expenses.


(a)The authorized capital stock of the Company consists of 100 shares of Company
Common Stock. There are 100 shares of Company Common Stock issued and
outstanding. Indigo is the sole holder of Company Securities.


(b)All outstanding shares of Company Capital Stock have been duly authorized and
validly issued and are fully paid and nonassessable.
    
(c)Except for the 100 shares of Company Common Stock held of record by Indigo,
there are no outstanding (i) shares of capital stock or other equity securities
of the Company, (ii) securities of the Company convertible into or exchangeable
for shares of capital stock or other equity securities of the Company or (iii)
options, warrants, subscriptions or other rights to acquire from the Company, or
other obligation of the Company to issue, any capital stock, other equity
securities or securities convertible into or exchangeable for capital stock or
other equity securities of the Company (the items in clauses (i), (ii) and (iii)
being referred to collectively as the “Company Securities”).


(d)The Company has no Subsidiaries.


(e)Except as set forth on Section 3.05(e) of the Disclosure Schedule, the
Company does not have any Indebtedness.


(f)As of the Closing Date, Indigo has paid in full, or will pay in full
simultaneously with the Closing, all Transaction Expenses.


Section 3.06    Financial Statements; Accounts Receivable and Payable.


(a)    Section 3.06(a) of the Disclosure Schedule contains (i) a statement
setting forth the summary balance sheet of the Business as of July 31, 2012 and
July 31, 2011, (ii) a statement setting forth the summary balance sheet of the
Business as of April 30, 2013 (the “Latest Balance Sheet”) and (iii) a statement
setting forth the related statement of income for each of the fiscal years ended
July 31, 2012 and July 31, 2011, and for the nine-month period ended April 30,
2013 (collectively, the “Financial Statements”).


(b)    The Financial Statements: (i) are unaudited; (ii) have been prepared in
accordance with GAAP except for the omission of accompanying notes that are
required to be included under GAAP and the matters set forth on Section 3.06(b)
of the Disclosure Schedule; (iii) are derived from the audited consolidated
financial statements of Indigo for each of the fiscal years ended July 31, 2012
and July 31, 2011 and the unaudited consolidated financial statements of Indigo
for the nine-month period ended April 30, 2013; and (iv) fairly present in all
material respects the financial condition and results of operations of the
Business as of the relevant dates and for the periods covered thereby in
accordance with GAAP, subject to the limitations in clause (ii).









15

--------------------------------------------------------------------------------




(c)    Except as set forth on Section 3.06(c) of the Disclosure Schedule, all
accounts and notes receivable reflected on the Latest Balance Sheet (net of
allowances for doubtful accounts as reflected thereon and as determined in
accordance with GAAP consistently applied) are or shall be valid receivables
arising in the ordinary course of business and are or shall be current and
collectible at the aggregate recorded amount therefor as shown on the Latest
Balance Sheet (net of allowances for doubtful accounts as reflected thereon and
as determined in accordance with GAAP consistently applied). Except as set forth
on Section 3.06(c) of the Disclosure Schedule, no Person has any Liens on such
receivables or any part thereof (other than Permitted Liens), and no agreement
for deduction, free goods, discount or other deferred price or quantity
adjustment has been made with respect to any such receivables.


Section 3.07    Absence of Certain Changes


Between April 30, 2013 and the date of this Agreement, the Business has been
conducted in the ordinary course consistent with past practices and there has
not been:
(a)any event, occurrence, development or state of circumstances or facts that
has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;


(b)any amendment of the certificate of incorporation or bylaws of the Company;


(c)any splitting, combination or reclassification of any shares of Company
Common Stock or declaration, setting aside or payment of any dividend or other
distribution (whether in cash, stock or property or any combination thereof) in
respect of any Company Securities, or redemption, repurchase or other
acquisition or offer to redeem, repurchase, or otherwise acquire any Company
Securities;


(d)(i) any issuance, delivery or sale, or authorization of the issuance,
delivery or sale of, any shares of any Company Securities or (ii) amendment of
any term of any Company Security (in each case, whether by merger, consolidation
or otherwise);


(e)any (i) incurrence of any capital expenditures or any obligations or
liabilities in respect thereof by Indigo or the Company related to the Business,
other than capital expenditures contemplated by Indigo's existing budget for
annual capital expenditures for fiscal year 2013 previously made available to
Parent or (ii) delay in any planned capital expenditure;


(f)any intentional delay or postponement of payment of any accounts payable or
commissions or any other liability or obligation, any agreement or negotiation
with any party to extend the payment date of any accounts payable or commissions
or any other liability or obligation or acceleration of the collection of (or
discount of) any accounts or notes receivable;


(g)any acquisition (by merger, consolidation, acquisition of stock or assets or
otherwise), directly or indirectly, of any assets, securities, properties,
interests or businesses other than in the ordinary course of business;


(h)any sale, lease or other transfer or disposition by the Company of, or
creation or incurrence of any Lien on, any material assets, securities or
properties of the Company, other than Permitted Liens and sales and
non-exclusive licenses of products or services in the ordinary course of
business consistent with past practice;


(i)any abandonment, lapse or loss of rights in, any Company IP;


(j)    any loss, damage or destruction to its properties or assets, whether or
not covered by





16

--------------------------------------------------------------------------------




insurance and whether or not in the ordinary course of business, in an aggregate
amount in excess of $250,000;


(k)    the making by the Company of any loans, advances or capital contributions
to, or investments in, any other Person, except for advances made to directors,
officers and employees in an amount not exceeding $10,000 to any individual in
the ordinary course of business consistent with past practice or inter-company
advances;


(l)    the incurrence, creation, assumption or otherwise becoming liable for any
Indebtedness or assumption, guaranty, endorsement or otherwise becoming liable
or responsible for the Indebtedness of any other Person;


(m)    the entering into, amendment or modification in any material respect or
termination of any Material Contract or the waiver, release or assignment of any
material rights, claims or benefits with respect to any Material Contract;


(n)    except as required by Applicable Law, (i) a material increase in benefits
payable under any existing severance or termination pay policy or employment
agreement with any Business Employee, (ii) the entering into of any material
employment, deferred compensation or other similar agreement with any Business
Employee, (iii) the establishment, adoption or amendment in any material respect
of any Employee Plan, in any case, that establishes or materially increases
compensation or benefits for any Business Employee, or (iv) any material
increase in compensation or benefits payable to any Business Employee, except
for any such increases in the ordinary course of business consistent with past
practice for employees earning less than $400,000 of annual cash compensation;


(o)    any hiring of any new Business Employees, other than employees with a
title of director or below hired in the ordinary course of business consistent
with past practice;


(p)    any termination of any officer-level Business Employee, holding a title
of vice president or above, other than for good reason or for reasonable cause;


(q)    any grant of material refunds, credits, rebates or other allowances by
the Company or Indigo to any end user, customer, reseller or distributor, in
each case, other than in the ordinary course of business consistent with past
practice;


(r)    any change in the methods of accounting or accounting practices of the
Company, except as required by concurrent changes in GAAP, as agreed to by its
independent public accountants;


(s)    any settlement, or offer or proposal to settle any material Proceeding or
claim directly involving the Business or against the Company (other than any
Proceeding involving a settlement of $200,000 or less as its sole remedy); or


(t)    any (i) making or changing of any material Tax election; (ii) filing of
any material amended Tax Return; or (iii) settlement or compromise of any claim,
notice, audit report or assessment in respect of any material Tax, except, in
each case, in respect of any Taxes reflected on any affiliated, consolidated,
unitary or combined Tax Return of Indigo or its Subsidiaries other than the
Company.


Section 3.08    No Undisclosed Liabilities. Except for those liabilities and
obligations (a) as reserved and reflected in the Latest Balance Sheet, (b)
incurred in the ordinary course of business consistent with past practice since
the date of the Latest Balance Sheet, or (c) incurred under this Agreement or in
connection with the transactions contemplated hereby, including the Merger, the

17

--------------------------------------------------------------------------------




Company has no liabilities or obligations of a type required to be reflected on
the face of a balance sheet of the Company prepared in accordance with GAAP.
Section 3.09    Material Contracts.


(a)Section 3.09 of the Disclosure Schedule contains a complete and accurate list
of each of the following Business Contracts (a Business Contract responsive to
any of the following categories being hereinafter referred to as a “Material
Contract”):


(i)any Real Property Lease providing for annual rentals of $100,000 or more;


(ii)any Business Contract pursuant to which any material Intellectual Property
Rights or Technology have been licensed to Indigo or the Company (other than
Business Contracts for commercial off-the-shelf software or standard commercial
service offerings that are generally available on standard terms, in each case
for aggregate license fees of $200,000 or less);


(iii)any Business Contract pursuant to which any material Company IP has been
licensed to a third party by Indigo or the Company;


(iv)any Business Contract imposing a non-compete, exclusivity or any other
material restriction on the right or ability of the Company, or, after the
Effective Time, the right or ability of the Surviving Corporation, to conduct
the Business (other than non-solicitation covenants entered into the ordinary
course of the business consistent with past practice);


(v)any collective bargaining agreement or similar agreement with any labor
union;


(vi)any Business Contract that is a cross-license agreement, concurrent use
agreement, consent to use agreement or standstill agreement relating to the
Business;


(vii)any Business Contract with a Significant Customer;


(viii)any Business Contract with a Significant Provider;


(ix)any Business Contract with any Business Employee providing for (A)
severance, change-in-control or retention benefits to such Business Employee, or
(B) the increase or acceleration of benefits to such Business Employee payable
as a result of the Merger (or any termination of employment following the
Merger) or (C) aggregate payments in any calendar year in excess of $200,000, in
each case, other than offer letters in the ordinary course of business for
at-will employment and participation in Employee Plans;


(x)any material value added reseller, distribution, or reseller Business
Contract providing for the distribution or resale of any Product for which the
Business has received any revenues in calendar year 2013;


(xi)any material Business Contract imposing “most favored nation” or similar
pricing terms on the Company or grants exclusive rights, rights of first
refusal, rights of first negotiation, or similar rights to any Person;


(xii)any partnership, joint venture or similar Business Contract or any Business
Contract relating to ownership of or investments in any business or enterprise;



18

--------------------------------------------------------------------------------




(xiii)    any Business Contract relating to Indebtedness in excess of $100,000
or the deferred purchase price of property in excess of $100,000 (in either
case, whether incurred, assumed, guaranteed or secured by any asset);


(xiv)    any Business Contract pursuant to which the Company has advanced or
loaned any other Person amounts exceeding $50,000 in the aggregate;


(xv)    any Business Contract under which (A) any Person has directly or
indirectly guaranteed any liabilities or obligations of the Company in
connection with the Business or (B) the Company has directly or indirectly
guaranteed liabilities or obligations of any other Person (in each case other
than endorsements for the purposes of collection in the ordinary course of
business);


(xvi)    any Business Contract for the sale or other disposition of any material
assets of the related to the Business, other than sales of inventory and
non-exclusive licenses entered into in the ordinary course of business.


(xvii)    any Business Contract reflecting a settlement of any threatened or
pending Proceeding, other than (A) releases immaterial in nature or amount
entered into with former Business Employees or consultants or independent
contractors of the Business in the ordinary course of business in connection
with the routine cessation of such employee's or independent contractor's
employment or engagement with Indigo or the Company or (B) settlement agreements
for cash only (which has been paid) and which does not exceed $200,000 as to
such settlement;


(xviii)    any Business Contract relating to the creation of any Lien, other
than Permitted Liens, with respect to any material asset owned by the Company or
the Assets Contributed to the Company; and


(xix)    any Business Contract with any Governmental Authority or Card
Association.


(b)    Indigo has made available to Parent accurate and complete copies of all
written Material Contracts identified in Section 3.09(a) of the Disclosure
Schedule, including all amendments thereto. Section 3.09(a) of the Disclosure
Schedule provides an accurate description of the terms of each Material Contract
identified in Section 3.09(a) of the Disclosure Schedule that is not in written
form.


(c)    Each Material Contract is a valid and binding agreement of Indigo or the
Company, as applicable, and is in full force and effect, and neither Indigo nor
the Company is and, to the Knowledge of Indigo, no other party thereto is in
default or breach in any material respect under the terms of any such Contract,
and, to the Knowledge of Indigo, no event has occurred, that (with or without
notice or lapse of time) will, or would reasonably be expected to, (i) result in
a material violation or breach of any of the provisions of any Material
Contract, (ii) give any Person the right to declare a default or exercise any
remedy under any Material Contract, (iii) give any Person the right to
accelerate the maturity or performance of any Material Contract or (iv) give any
Person the right to cancel or terminate for cause any Material Contract.


Section 3.10    Compliance with Applicable Laws; Licenses and Permits.


(a)    The Business is, and has at all times since January 1, 2010 been,
operated in material compliance with, and to the Knowledge of Indigo, neither
Indigo nor the Company is, and at no time since January 1, 2010 has either
Indigo or the Company been, under investigation with respect to or











19

--------------------------------------------------------------------------------




threatened to be charged with or given notice of any material violation of, any
Applicable Law in connection with the Business, except in each case as would not
reasonably be expected to be material to the Business. No examination by any
Governmental Authority or Card Association has resulted, or is reasonably likely
to result, in material adverse findings or any requirement or order to implement
material remedial actions.


(b)    Each of Indigo and the Company has, and at all times since January 1,
2010 has had, all consents, licenses, permits, registrations, accreditations
franchises, certificates, qualifications, provider numbers, rights, privileges,
consents, waivers, approvals, authorizations or orders of any Governmental
Authority or third party (collectively, the “Permits”), and has made all
necessary filings required under Applicable Law, necessary to operate the
Business in accordance with Applicable Laws and otherwise to conduct the
Business, except where the failure to have any Permits, individually or in the
aggregate, would not reasonably be expected to be material to the Business.
Neither Indigo nor the Company is in material breach of or default under any
Permit. Each of Indigo and the Company is in compliance with all requirements to
maintain all Permits and no Governmental Authority or Card Association has
disclosed any intent to, or has prohibited or otherwise limited or imposed
restrictions applicable to any Permit. All material Permits will be available
and be in full force and effect for the benefit of the Business, Indigo and
Company through and immediately after the Closing.


Section 3.11    Litigation.


(a)As of the date of this Agreement, except as set forth in Section 3.11 of the
Disclosure Schedule, since January 1, 2011 there has been no Proceeding directly
related to the Business pending against Indigo or the Company, and (to the
Knowledge of Indigo), since January 1, 2011, no Person has threatened in writing
to commence any Proceeding against the Business that, individually or in the
aggregate, if determined adversely to Indigo or the Company, as the case may be,
would reasonably be expected to be material to the Business.
 
(b)As of the date of this Agreement, there is no material order, writ,
injunction, directive, restriction, judgment, settlement or decree
(collectively, “Orders”) to which the Company is subject or which restricts in
any material respect the ability of Indigo or the Company to conduct the
Business.


Section 3.12    Real Property. The Company does not own any real property.
Section 3.12 of the Disclosure Schedule lists each address of each real property
occupied by the Company (the “Business Real Property”). Section 3.12 of the
Disclosure Schedule sets forth a true and complete list of all leases,
subleases, licenses or other occupancy agreements or arrangements relating to
the Business Real Property (each, a “Real Property Lease”) (including all
amendments, extensions, renewals, guaranties and other agreements with respect
thereto). Except as set forth on Section 3.12 of the Disclosure Schedule, with
respect to each of the Real Property Leases: (i) such Real Property Lease is
legal, valid, binding, enforceable and in full force and effect; (ii) the
Company is not and to the Knowledge of the Company, no other party thereto, in
breach or default under such Real Property Lease, and no event has occurred or
circumstance exists which, with the delivery of notice, the passage of time or
both, would constitute such a breach or default, or permit the termination,
modification or acceleration of rent under such Real Property Lease; and (iii)
the Company has not subleased, licensed or otherwise granted any Person the
right to use or occupy such Business Real Property or any portion thereof. The
Business Real Property comprises all of the real property used or intended to be
used, or otherwise related to, the Business.


Section 3.13    Properties.


(a)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) Indigo or the Company has valid
and subsisting ownership interests in, or in









20

--------------------------------------------------------------------------------




the case of leased property and assets, has valid leasehold interests in, all
personal property used in the Business, free and clear of all Liens, other than
Permitted Liens and (ii) to the Knowledge of Indigo, the equipment used in the
Business by Indigo or the Company has no material defects, is in good operating
condition and repair and has been reasonably maintained consistent with
standards generally followed in the industry (giving due account to the age and
length of use of same, ordinary wear and tear excepted), and is adequate and
suitable for the operation of the Business.


(b)    The property and assets owned, leased or licensed by the Company, or
which the Company otherwise has the right to use, together with the Assets
Contributed to the Company, which are transferred to the Surviving Corporation
at the Closing, constitute all of the property and assets owned, leased or
licensed by the Company or Indigo for the operation of the Business as currently
conducted, and as were used to produce the results shown in the Financial
Statements (except to the extent of sales of Inventory in the ordinary course of
operating the Business), in each case other than (i) any Contracts to which
Indigo is a party identified in Section 3.13(b)(ii) of the Disclosure Schedule
that are necessary for the operation of the Business but that are not Assets
Contributed to the Company, (ii) the assets, properties and rights used to
perform the services that are the subject of the Transition Services Agreement,
(iii) the assets, properties and rights that are the subject of the License
Agreement, and (iv) as provided in Section 3.13(b)(iv) of the Disclosure
Schedule.


For the avoidance of doubt, nothing in this Section 3.13(b) shall be construed
as a representation or warranty with respect to the infringement,
misappropriation or other violation of the Intellectual Property Rights of any
Person, which matters shall be exclusively governed by Section 3.14.
Section 3.14    Intellectual Property


(a)Prior to the Closing, the Company or Indigo owns all right, title, and
interest to and in the Company IP free and clear of any Liens (other than
Permitted Liens and any licenses granted pursuant to the Material Contracts
listed in Section 3.09(a) of the Disclosure Schedule or non-exclusive licenses
otherwise granted in the ordinary course of business). Immediately after the
Closing, the Company shall own all right, title, and interest to and in the
Company IP free and clear of any Liens (other than Permitted Liens and any
licenses granted pursuant to the Material Contracts listed in Section 3.09(a) of
the Disclosure Schedule or non-exclusive licenses otherwise granted in the
ordinary course of business) and, to the Knowledge of Indigo, the Company shall
have a valid and enforceable right to use all other Intellectual Property Rights
used in connection with the Business.


(b)All employees and independent contractors of the Company or Indigo that
developed or created material elements of the Company IP have signed a
proprietary information and inventions agreement or consulting agreement
containing proprietary information, confidentiality and assignment provisions
that provide for (i) the non-disclosure by such Person of any confidential
information of the Business, and (ii) the assignment of all of their rights in
such Company IP, including, as applicable, all Intellectual Property Rights
therein, to the Company or Indigo. Without limiting any other provision of this
Agreement, to the Knowledge of Indigo, no employee or independent contractor of
the Company or Indigo owns or has any right to any Intellectual Property Rights
or Technology developed on behalf of the Company or developed on behalf Indigo
and used primarily in connection with the Business, except for any moral rights
or other similar non-transferrable rights, nor to the Knowledge of Indigo has
any employee or independent contractor made any assertions with respect to any
alleged ownership or rights thereto.


(c)Section 3.14(c) of the Disclosure Schedule identifies as of the date of this
Agreement each item of Registered IP and the jurisdiction in which such item of
Registered IP has been registered or filed and the applicable application,
registration, or serial or other similar identification number and date.









21

--------------------------------------------------------------------------------




The Company or Indigo has made all filings and payments and has taken all other
actions required to be made or taken to maintain each item of Company IP that is
Registered IP in full force and effect by the applicable deadline and otherwise
in accordance with all Applicable Laws. No interference, opposition, reissue,
reexamination or other similar proceeding is pending in which any Registered IP
is being contested or challenged.


(d)    To the Knowledge of Indigo, (i) no Person has infringed, misappropriated,
diluted or otherwise violated any Company IP or is currently infringing,
misappropriating, diluting or otherwise violating any Company IP, and (ii)
neither the Company nor the conduct of the Business infringes, dilutes,
misappropriates, or otherwise violates, any Intellectual Property Right of any
other Person. No claim or Proceeding alleging that the Company or the operation
of the Business has infringed, misappropriated, or otherwise violated any
Intellectual Property Right of any other Person is pending or threatened in
writing against Indigo or the Company, and Since January 1, 2011 neither the
Company nor Indigo have received any unsolicited offers to license patent rights
relating to the Business from another Person. Since January 1, 2011, no Person
(including any customer or licensee of Company) has requested or demanded in
writing that the Company or Indigo indemnify such Person with respect to a claim
of infringement, misappropriation, dilution or other violation of Intellectual
Property Rights asserted by any other Person.


(e)    The Company or Indigo has taken commercially reasonable steps to preserve
the confidentiality of their trade secrets that constitute Company IP. Neither
the Company nor Indigo has a duty or obligation to deliver or license the Source
Code for any Company Software to any escrow agent for the benefit of any other
Person. To the Knowledge of Indigo, no event has occurred that will, or could
reasonably be expected to, result in the delivery or license of any Source Code
for the Company Software to any other Person who is not, as of the date of this
Agreement, an employee or contractor of Indigo or the Company.


(f)    No Company Software is subject to any “copyleft” or other obligation or
condition (such as under the GNU Public License, Lesser GNU Public License, or
Mozilla Public License) that requires the Company as part of the operation of
the Business as currently conducted to (i) to disclose, license, or distribute
any Source Code for any portion of such Company Software or any other Company
IP, or (ii) grant to licensees the right to make derivative works or other
modifications to such Company Software or portions thereof.


(g)    Except for license keys, usage verification mechanisms, or similar
mechanisms used in conjunction therewith, Indigo has taken reasonable efforts to
ensure that all Products are free of any disabling codes or instructions, timer,
copy protection device, clock, counter or other limiting design or routing and
any “back door,” “time bomb,” “Trojan horse,” “worm,” “drop dead device,”
“virus” or other similar programs, software routines or hardware components that
permit unauthorized access or the unauthorized disablement or erasure of such
Products (or any part thereof) or data or other software of users or otherwise
cause them to be incapable of being used in the manner for which they were
designed.


(h)    To the Knowledge of Indigo, there has been no unauthorized access, theft,
or disclosure of any Source Code of any Product. To the Knowledge of Indigo,
there are no vulnerabilities associated with any Product, including any
in-process versions, that would reasonably be expected to have a Material
Adverse Effect. Indigo's products do not use any Company Software code.


(i)    The IT System is adequate for the operation of the Business and is
sufficient for its current function, operation and purposes. With respect to the
IT System: (i) the Company has a commercially reasonable disaster recovery plan
in place, (ii) to the Knowledge of Indigo, there have been no material
successful unauthorized intrusions or breaches of the security of the IT System
and there have











22

--------------------------------------------------------------------------------




not been any material malfunctions that have not been remedied or replaced in
all material respects, or any material unplanned downtime or service
interruption, (iii) with respect to IT Systems owned or controlled by the
Company, the Company has implemented or is in the process of implementing (or in
the exercise of reasonable business judgment have determined that implementation
is not yet in the best interest of the Company) in a timely manner any and all
security patches or security upgrades that are generally available for the IT
System, and (iv) with respect to IT Systems owned or controlled by the Company.
the IT System and the security, use and operation thereof meets the requirements
of all Applicable Laws, any applicable Card Association Rules, and the
requirements necessary for the Company to maintain any permits and
certifications necessary to conduct the Business as currently conducted.


(j)    Each Company Product licensed to third parties is capable of performing
in accordance with its user documentation in all material respects when properly
installed and used. Neither the Company nor Indigo has received any unresolved
written claims from third parties and, to its Knowledge, is not aware of any
unwritten claims from third parties, that any Products or services that have
been licensed, provided or performed by the Company or Indigo (in connection
with the Business) to or for such third parties were in any material respect not
in conformity with the terms and requirements of all applicable warranties and
other contracts and with all Applicable Laws, except where the same would not
have a Material Adverse Effect.


(k)    The Company maintains policies and procedures regarding data security,
privacy, data transfer and the use of data that are commercially reasonable and
that are designed to ensure that the Company and the operation of the Business
is in compliance with all Applicable Law and Card Association Rules applicable
to the Business. The Company and the operation of the Business is and has been
in material compliance with all such policies and procedures and all Applicable
Laws and applicable Card Association Rules with respect to data security,
privacy, transfer and use. Neither the Company nor Indigo (in connection with
the operation of the Business) has given, or has been required under Applicable
Law or any applicable Card Association rules to give, notice to any customer,
supplier, Card Association, Governmental Authority, data subject or other Person
of any actual or alleged data security breaches or data security failures or
noncompliance pursuant to any Applicable Law, Card Association Rule or Contract.
To the Knowledge of Indigo, there has been no material unauthorized access to,
use, loss, or breaches of the security of any personal information, payment card
information, confidential or proprietary data or any other such information
collected, maintained or stored by or on behalf of the Company or by or on
behalf of Indigo in connection with the Business.


Section 3.15    Significant Customers; Significant Providers.


(a)Neither Indigo nor the Company has received, during the 12 months prior to
the date of this Agreement, any written notice that any of its top 50 active
customers of the Business based on recurring revenue for the ten (10) months
ended May 31, 2013 on an annualized basis as set forth on Section 3.15(a) of the
Disclosure Schedules (the “Significant Customers”) intends to terminate or
substantially reduce (other than reductions in the number of users in the
ordinary course of business of such Significant Customer) its business with the
Business, and no such Significant Customer has terminated or substantially
reduced (other than reductions in the number of users in the ordinary course of
business of such Significant Customer) its business with the Business in the 12
months immediately preceding the date of this Agreement.


(b)Neither Indigo nor the Company has received, during the 12 months prior to
the date of this Agreement, any written notice that any of its top 5 active
suppliers or providers of the Business based on volume of costs of purchases for
the ten (10) months ended May 31, 2013 on an annualized basis as set forth on
Section 3.15(b) of the Disclosure Schedules (the “Significant Providers”)
intends to terminate or













23

--------------------------------------------------------------------------------






substantially reduce its business with the Business, and no such Significant
Provider has terminated or substantially reduced its business with the Business
in the 12 months immediately preceding the date of this Agreement.


Section 3.16    Tax Matters.


(a)The Company has timely filed (or had filed on its behalf) with the
appropriate Tax authorities all Tax Returns required to be filed. All such Tax
Returns are complete and accurate in all material respects. All Taxes due and
owing by the Company (whether or not shown on any Tax Returns) have been paid.
The Company is not currently the beneficiary of any extension of time within
which to file any material Tax Return. No claim has been made in writing during
the last three years by a Tax authority or other Governmental Authority in a
jurisdiction where the Company does not file Tax Returns that the Company is or
may be subject to taxation by that jurisdiction.
  
(b)The unpaid Taxes of the Company did not, as of April 30, 2013, exceed the
reserve for Tax liability (excluding any reserve for deferred Taxes established
to reflect timing differences between book and Tax income) set forth on the
Latest Balance Sheet. Since April 30, 2013, the Company has not incurred any
liability for Taxes outside the ordinary course of business or otherwise
inconsistent with past custom and practice.


(c)All Taxes required to be withheld or collected by (or on behalf of) the
Company have been withheld and collected and, to the extent required by Law,
timely paid to the appropriate Governmental Authority.


(d)No deficiencies for Taxes with respect to the Company have been claimed,
proposed or assessed in writing by any Tax authority or other Governmental
Authority that have not been settled. To the Knowledge of Indigo, there are no
pending or threatened audits, assessments or other actions for or relating to
any liability in respect of Taxes of the Company. The Company has not waived any
statute of limitations in respect of any Taxes or agreed to any extension of
time with respect to any material Tax assessment or deficiency.


(e)There are no Liens (other than Permitted Liens) for Taxes upon any property
or asset owned by the Company.


(f)The Company has not been a party to a transaction that is or is substantially
similar to a “reportable transaction,” as such term is defined in Treasury
Regulations Section 1.6011-4(b)(1).


(g)The Company has properly collected and remitted sales and similar Taxes with
respect to sales made to its customers.


(h)The Company is not subject to Tax in any jurisdiction other than the United
States by virtue of (i) having a permanent establishment or other place of
business or (ii) having a source of income in that jurisdiction.


(i)The Company will not be required to include any item of income in, or exclude
any item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any: (i) change in method
of accounting for a taxable period ending on or prior to the Closing Date; (ii)
“closing agreement” as described in Code Section 7121 (or any corresponding or
similar provision of state, local or foreign income Tax law) executed on or
prior to the Closing Date; (iii) any use of an improper method of accounting for
a taxable period ending on or prior to the Closing Date; (iv) installment sale
or open transaction disposition made on or prior to the Closing Date; (v)
prepaid





24

--------------------------------------------------------------------------------




amount received or deferred revenue accrued on or prior to the Closing Date; or
(vi) election under Code Section 108(i).


(j)    Each agreement, contract, plan or other arrangement that is a
“nonqualified deferred compensation plan” subject to Section 409A of the Code to
which the Company is a party (collectively, a “Plan”) has been maintained and
operated in compliance with the requirements of Section 409A(a)(2), (3), and (4)
of the Code and the Treasury Regulations and Internal Revenue Service guidance
issued thereunder, or an available exemption therefrom, and no amounts paid or
payable by the Company under any such Plan has been or would reasonably be
expected to be subject to the interest and additional tax set forth under
Section 409A(a)(1)(B) of the Code.


Section 3.17    Employees and Employee Benefit Plan


(a)Section 3.17(a) of the Disclosure Schedule sets forth an accurate and
complete list of the names, titles, employment start dates, annual base salary
or hourly wages, as applicable, and bonus. incentive or commission opportunity
of all Business Employees (as of the date of this Agreement).


(b)Section 3.17(b) of the Disclosure Schedule sets forth an accurate and
complete list identifying each “employee benefit plan,” as defined in Section
3(3) of ERISA, each material employment, severance or similar Contract
(excluding any at-will offer of employment letters, confidentiality agreements
and invention assignment agreements) and each other plan, policy or Contract
(written or oral) providing for compensation, benefits, bonuses, commission,
profit-sharing, stock option or other stock related rights or other forms of
compensatory equity or incentive or deferred compensation, vacation benefits,
paid-time-off, insurance (including any self-insured arrangements), health or
medical benefits, welfare benefits, employee assistance program, disability or
sick leave benefits, workers' compensation, supplemental unemployment benefits,
severance benefits, change of control payments, post-employment benefits,
pension or retirement benefits, or fringe benefits which is maintained,
administered or contributed to by Indigo, the Company or any Affiliate of the
Company and covers any Business Employee, or with respect to which the Company
has any liability (collectively, the “Employee Plans”).


(c)With respect to each Employee Plan, Indigo has made available to Parent true,
current, correct and complete copies, as applicable, of the plan document and
the most recent summary plan description.


(d)Each Employee Plan has been established, maintained and (if applicable)
funded in compliance in all material respects with its terms and with the
applicable requirements of ERISA and the Code. Each Employee Plan intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter or is entitled to rely on a favorable opinion letter from
the Internal Revenue Service, and, to the Knowledge of Indigo, nothing has
occurred that could reasonably be expected to adversely affect the qualification
of such plan.


(e)None of Indigo, the Company or any of their Affiliates (nor any predecessor
thereof) sponsors, maintains or contributes to, or has, within the past six
years, sponsored, maintained or contributed to, or has any fixed or contingent
liability with respect to, (i) any defined benefit pension plan subject to Title
IV of ERISA or Section 412 of the Code, or (ii) any “multiemployer plan” (as
defined in Section 3(37) of ERISA).


(f)Except as set forth on Section 3.17(f) of the Disclosure Schedule, neither
Indigo nor the Company has any liability or obligation with respect to the
provision of post-retirement or post-termination medical, health, or life
insurance or other welfare‑type benefits for any current or former









25

--------------------------------------------------------------------------------




Business Employee (other than in accordance with COBRA and for which the
beneficiary pays the entire premium cost). Indigo and each of its Affiliates
have complied and are in compliance in all material respects with the
requirements of COBRA. The Company does not have any liability as a result of at
any time being considered a single employer under Section 414 of the Code with
any other Person.


(g)    Except as set forth on Section 3.17(g) of the Disclosure Schedule, the
execution, delivery and performance of this Agreement by the Company and the
consummation by the Company of the transactions contemplated by this Agreement
will not (alone or in combination with any other event) result in (i) an
increase in the amount of compensation or benefits, or the acceleration of the
vesting or timing of payment of any compensation or benefits, in either case,
payable to or in respect of any current or former Business Employee or (ii) any
increased or accelerated funding obligation with respect to any Employee Plan.


(h)    There is no Contract covering any Business Employee that, as the result
of the transactions contemplated by this Agreement, either individually or
together with any other such Contracts, will or could reasonably be expected to,
give rise directly or indirectly to the payment of any amount that would be
characterized as a “parachute payment” within the meaning of Section 280G(b)(2)
of the Code. There is no Contract by which the Company is bound that requires
the Company to compensate any Business Employee for excise taxes paid pursuant
to Section 4999 of the Code or Taxes under Code Section 409A.


(i)    Neither the Company nor any ERISA Affiliate of the Company is a party to
or subject to, or is currently negotiating in connection with entering into, any
collective bargaining agreement or similar contract, understanding or agreement
with a labor union, works council or similar organization with respect to the
Business, nor, to the Knowledge of Indigo, have there been any attempts to
organize the Business Employees. Since January 1, 2010, there has been no labor
strike, walkout, work stoppage or other material labor dispute pending against
the Company with respect to any Business Employees. The Company has not
implemented any layoffs or facility closures affecting any Business Employee and
causing the Company to incur any liability or obligation under the Workers
Adjustment and Retraining Notification Act of 1988, as amended, or any other
similar state or local Applicable Law (collectively, the “WARN Act”). To the
Knowledge of Indigo, no key Business Employee has informed Indigo and/or the
Company of his/her intention to terminate his/her employment with Indigo or the
Company.


Section 3.18    Environmental Matters. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:
(a) the Company is now and since January 1, 2010 has been in compliance with all
Environmental Laws and the Company has and is in compliance with, and since
January 1, 2010 has had and been in compliance with all Environmental Permits
necessary for the conduct and operation of the Business and occupancy of the
Business Real Property, (b) there is not now and has not been any Hazardous
Substances generated, treated, stored, transported, disposed of, released, or
otherwise existing on, under, about, or emanating from or to, any property
currently or formerly owned, leased, operated or used by the Company, or any
other location, and no Person has been exposed to any Hazardous Substance,
except in compliance with, and as would not result in liability under, all
applicable Environmental Laws, (c) the Company has not received any written
notice of alleged liability for, or any inquiry or investigation regarding, any
release or threatened release of Hazardous Substances or liability under,
alleged violation of, or non-compliance with, any Environmental Law, and (d) the
Company has furnished to Parent and Merger Sub copies of all material
environmental audits, assessments and reports, and other documentation
materially bearing on environmental, health or safety liabilities of any
Company, which are in its possession or reasonable control.


Section 3.19    Finders' Fees. There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of the Company or its Affiliates







26

--------------------------------------------------------------------------------




who might be entitled to any fee or commission from the Company or its
Affiliates in connection with the transactions contemplated by this Agreement.


Section 3.20    Certain Transactions. Except as set forth in Section 3.20 of the
Disclosure Schedule, the Company is not indebted, directly or indirectly, to any
of its Affiliates (including Indigo), employees, directors or officers or to any
member of their respective immediate families in any amount whatsoever, except
for Indebtedness to employees for accrued salaries, bonuses and other employee
benefits not yet payable or for reasonable business expenses actually incurred.
Except as set forth in Section 3.20 of the Disclosure Schedule, none of the
Affiliates (including Indigo), employees, directors or officers of the Company,
nor any member of their respective immediate families, is party to any Contract
or transaction with or indebted, directly or indirectly, to the Company or, to
the Knowledge of the Company, has any direct or indirect ownership interest in
any firm or business entity with which the Company has a material business
relationship (other than the ownership of five percent (5%) or less of the
outstanding voting securities of any such firm or business entity).


Section 3.21    No Other Representations and Warranties. Except for the
representations and warranties of Indigo contained in this Article 3 or the
Disclosure Schedule, each of Parent and Merger Sub acknowledges and agrees that
neither Indigo, the Company nor any other Person makes any other express,
implied or statutory representation or warranty with respect to the Business,
the Company, the transactions contemplated hereby or otherwise. Except for the
representations and warranties contained in this Article 3 or the Disclosure
Schedule, Indigo and the Company hereby disclaim all liability and
responsibility for any representation, warranty, projection, forecast,
statement, or information made, communicated, or furnished (orally or in
writing) to Parent or its Affiliates or Representatives (including any opinion,
information, projection, or advice that may have been or may be provided to
Parent by any Representative of Indigo, the Company or any of their respective
Affiliates or Representatives). Neither the Company nor Indigo makes any
representations or warranties to Parent or Merger Sub regarding the probable
success or profitability of the Company or the Business.


ARTICLE 4.
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB


Parent and Merger Sub represent and warrant to Indigo and the Company that:
Section 4.01    Corporate Existence and Power. Each of Parent and Merger Sub is
a corporation duly incorporated, validly existing and in good standing under the
Applicable Laws of its jurisdiction of incorporation. Since the date of its
incorporation, Merger Sub has not engaged in any activities other than in
connection with or as contemplated by this Agreement.


Section 4.02    Corporate Authorization. Each of Parent and Merger Sub has all
necessary power and authority to enter into and to perform its obligations under
this Agreement and the other Transaction Documents to which it is a party; and
the execution, delivery and performance by each of Parent and Merger Sub of this
Agreement and the other Transaction Documents to which it is a party have been
duly authorized by all necessary action on the part of Parent and Merger Sub, as
applicable. Each of this Agreement and each of the other Transaction Documents
to which it is a party constitutes the legal, valid and binding obligation of
Parent and Merger Sub, enforceable against Parent and Merger Sub in accordance
with its terms, subject to (i) laws of general application relating to
bankruptcy, insolvency and the relief of debtors and (ii) rules of law governing
specific performance, injunctive relief and other equitable remedies.


Section 4.03    Governmental Authorization. The execution, delivery and
performance by Parent and Merger Sub of this Agreement and the consummation by
Parent and Merger Sub of the





27

--------------------------------------------------------------------------------




transactions contemplated hereby require no action by or in respect of, or
filing with, any Governmental Authority, other than (i) the filing of a
certificate of merger with respect to the Merger with the Delaware Secretary of
State, (ii) compliance with the HSR Act and any other Competition Law,
(iii) compliance with any applicable requirements of the Securities Act, the
Exchange Act and any other U.S. state or federal securities laws or the laws of
any national securities exchange and (iv) any actions or filings the absence of
which would not be reasonably expected to materially impair the ability of
Parent and Merger Sub to consummate the transactions contemplated by this
Agreement.


Section 4.04    Non-contravention.. The execution, delivery and performance by
Parent and Merger Sub of this Agreement and the consummation by Parent and
Merger Sub of the transactions contemplated hereby do not and will not (i)
contravene, conflict with, or result in any violation or breach of any provision
of the certificate of incorporation or bylaws of Parent or Merger Sub or (ii)
assuming compliance with the matters referred to in Section 4.03, contravene,
conflict with or result in a violation or breach of any provision of any
Applicable Law, except, with respect to the above-described clauses, for any
such contraventions, conflicts, violations, breaches, defaults, Liens or other
occurrences, which, individually or in the aggregate, would not reasonably be
expected to be material.


Section 4.05    Financial Capability. On the Closing Date, Parent will have
sufficient cash, available lines of credit or other sources of immediately
available funds to pay the Merger Consideration and to perform all other
financial obligations of Parent contemplated by this Agreement on the Closing
Date. Parent has delivered to Indigo a true and complete copy of each of the
executed Debt Commitment Letter and the executed Equity Commitment Letter. As of
the date of this Agreement, neither of the Commitment Letters has been amended
or modified in any manner prior to the date of this Agreement. Neither Parent
nor any of its Affiliates has entered into any agreement, side letter or other
commitment or arrangement relating to the financing of the Merger Consideration
or the transactions contemplated by this Agreement, other than those which do
not impact the conditionality or the amount of Financing that will be available
on the Closing Date. As of the date of this Agreement, the proceeds of the
Financing (both before and after giving effect to the exercise of any or all
“market flex” provisions related thereto) will be sufficient to consummate the
transactions contemplated hereby on the Closing Date, including the payment of
the Merger Consideration on the Closing Date. As of the date of this Agreement,
the respective commitments contained in the Commitment Letters have not been
withdrawn or rescinded in any respect. The Commitment Letters are in full force
and effect and represent a valid, binding and enforceable obligation of Parent
and each other party thereto, to provide the financing contemplated thereby
subject only to the satisfaction or waiver of the Financing Conditions and,
subject to the qualification that such enforceability may be limited by
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting rights of creditors. As of the date of this Agreement,
Parent has fully paid (or caused to be paid) any and all commitment fees and
other amounts that are due and payable on or prior to the date of this
Agreement, in each case, in connection with the Financing. As of the date of
this Agreement, no event has occurred which, with or without notice, lapse of
time or both, would constitute a breach or default on the part of Parent or, to
the knowledge of Parent, any other party thereto under any of the Commitment
Letters; provided that Parent is not making any representation or warranty
regarding the effect of any inaccuracy of the representations and warranties set
forth in Section 3 hereof, or compliance by the Company with its obligations
hereunder. Parent has no reason to believe that it or, to the knowledge of
Parent, any other party thereto, will be unable to satisfy on a timely basis any
condition precedent to the Financing under the Commitment Letters required to be
satisfied for the Financing to occur on the Closing Date; provided that Parent
is not making any representation or warranty regarding the effect of any
inaccuracy of the representations and warranties set forth in Section 3 hereof,
or compliance by the Company with its obligations hereunder. There are no
conditions precedent or other contingencies related to the funding of the full
amount of the Financing, other than the Financing Conditions. The only
conditions precedent or other contingencies related to the funding of the Debt
Financing on the Closing Date that will be included in the Debt Financing
Documents shall be the





28

--------------------------------------------------------------------------------




Financing Conditions contained in the Debt Commitment Letter. Parent has no
reason to believe that (i) any of the Financing Conditions will not be satisfied
or (ii) the Financing will not be made available to Parent on the Closing Date
in the event that the Financing Conditions are satisfied. Parent understands and
acknowledges that under the terms of this Agreement, the obligations of Parent
and Merger Sub to consummate the Merger are not in any way contingent upon or
otherwise subject to the consummation by Parent or Merger Sub of any financing
arrangements, the obtaining by Parent or Merger Sub of any financing or the
availability, grant, provision or extension of any financing to Parent or Merger
Sub.


Section 4.06    Finders' Fees. There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of Parent or Merger Sub who might be entitled to any fee or commission from
Parent, Merger Sub or any of their Affiliates in connection with the
transactions contemplated by this Agreement (excluding, for the avoidance of
doubt, any fees or other amounts due under any fee letters relating to any Debt
Commitment Letter, Equity Commitment Letter or any alternative financing
described in Section 6.06 hereof).


Section 4.07    Due Diligence Investigation. Parent has had an opportunity to
discuss the Business and the management, operations and finances of the Company
with the Representatives and Affiliates of Indigo and the Company, and has had
an opportunity to inspect the facilities of the Company and the Business. Parent
has conducted its own independent investigation of the Company. In making its
decision to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement, Parent has relied solely upon the
representations and warranties of Indigo set forth in the Transaction Documents
(and acknowledges that such representations and warranties are the only
representations and warranties made by Indigo or the Company) and has not relied
upon any other information provided by, for or on behalf of the Company, Indigo,
or their Representatives, to Parent in connection with the transactions
contemplated by this Agreement. Parent has entered into the transactions
contemplated by this Agreement with the understanding, acknowledgement and
agreement that no representations or warranties, express or implied, are made
with respect to future prospects (financial or otherwise) of the Company or the
Business. Parent acknowledges that, except as expressly provided in Article 3,
no current or former Representative or Affiliate of Indigo or the Company has
made or is making any representations, warranties or commitments whatsoever
regarding the subject matter of this Agreement, express or implied.
ARTICLE 5.
COVENANTS OF INDIGO AND THE COMPANY


Section 5.01    Conduct of the Company. From the date of this Agreement until
the Effective Time (the “Pre-Closing Period”), except as set forth in Section
5.01 of the Disclosure Schedule or as permitted by any other provision of this
Agreement, unless Parent shall otherwise agree in writing (which agreement shall
not be unreasonably withheld, delayed or conditioned), the Company and Indigo
shall conduct the Business in the ordinary course and use their commercially
reasonable efforts to (i) preserve substantially intact the goodwill and current
relationships of the Company and Indigo with significant customers, significant
suppliers and other Persons with which Indigo or the Company has significant
business relations with respect to the Business and (ii) preserve substantially
intact their business organizations with respect to the Business. Without
limiting the generality of the foregoing, except as expressly contemplated by
this Agreement or pursuant to the written consent of Parent (which consent shall
not be unreasonably withheld, delayed or conditioned):


(a)the Company shall not amend its certificate of incorporation or bylaws
(whether by merger, consolidation or otherwise);


(b)the Company shall not declare, set aside or pay any dividend or other
distribution



29

--------------------------------------------------------------------------------




(whether in cash, stock or property or any combination thereof) in respect of
any Company Securities, or redeem, repurchase or otherwise acquire or offer to
redeem, repurchase, or otherwise acquire any Company Securities; provided, that
the Company shall be permitted to engage in dividends, sweeps and other
transfers in order to ensure that the Company shall have no cash or cash
equivalents at the Closing;


(c)    the Company shall not (i) issue, deliver or sell, or authorize the
issuance, delivery or sale of, any shares of any Company Securities or (ii)
amend any term of any Company Security (whether by merger, consolidation or
otherwise);


(d)    neither the Company nor Indigo shall (i) incur any capital expenditures
related to the Business or any obligations or liabilities in respect thereof,
other than capital expenditures contemplated by Indigo's existing budget for
annual capital expenditures for fiscal years 2013 and 2014 previously made
available to Parent or (ii) delay any planned capital expenditures;


(e)    neither the Company nor Indigo shall intentionally delay or postpone
payment of any accounts payable or commissions or any other liability or
obligation, or enter into any agreement or negotiation with any party to extend
the payment date of any accounts payable or commissions or any other liability
or obligation, or accelerate the collection of (or discount) any accounts or
notes receivable;


(f)    the Company shall not acquire (by merger, consolidation, acquisition of
stock or assets or otherwise), directly or indirectly, any assets, securities,
properties, interests or businesses other than in the ordinary course of
business and with an aggregate value not to exceed $500,000;


(g)    neither the Company nor Indigo shall sell, lease or otherwise transfer or
dispose of, or create or incur any Lien, other than Permitted Liens, on any of
the material assets, securities, properties or interests of the Business, other
than sales of services and non-exclusive licenses of products in the ordinary
course of business consistent with past practice;


(h)    neither the Company nor Indigo shall abandon, or permit to lapse, any
Company IP;


(i)    the Company shall not make any loans, advances or capital contributions
to, or investments in, any other Person, except for advances made to directors,
officers and employees in an amount not exceeding $10,000 to any individual in
the ordinary course of business consistent with past practice or inter-company
advances;


(j)    the Company shall not incur, create or assume or otherwise become liable
for any Indebtedness in excess of $500,000 in the aggregate or assume, guaranty,
endorse or otherwise become liable or responsible for the Indebtedness of
another person;


(k)    neither the Company nor Indigo shall enter into, amend or modify in any
material respect or terminate any Material Contract or otherwise waive, release
or assign any of its material rights, claims or benefits with respect to any
Material Contract, in each case, outside the ordinary course of business
consistent with past practice;


(l)    Indigo shall not, except as required by Applicable Law, (i) materially
increase the benefits payable under any existing severance or termination pay
policy or employment agreement with any Business Employee, (ii) enter into any
material employment, deferred compensation or other similar agreement with any
Business Employee, (iii) establish, adopt or amend in any material respect any
Employee Plan, in any case, that establishes or materially increases
compensation or benefits for any Business Employee or (iv) materially increase
the cash compensation payable to any Business Employee, except for any such
increases in the ordinary course of business consistent with past practice for





30

--------------------------------------------------------------------------------




employees earning less than $400,000 of annual cash compensation;


(m)    the Company and Indigo shall not hire any new Business Employees, other
than Business Employees holding a title of director or below in the ordinary
course of business consistent with past practice;


(n)    the Company and Indigo shall not terminate any officer-level Business
Employee holding a title of vice president or above other than for good reason
or for reasonable cause;


(o)    the Company and Indigo shall not grant any material refunds, credits,
rebates or other allowances to any customer, reseller or distributor, other than
in the ordinary course of business consistent with past practice;


(p)    the Company shall not implement any facility closings or mass layoffs
that would trigger the WARN act;


(q)    the Company shall not change the Company's methods of accounting or
accounting practices, except as required by GAAP;


(r)    neither the Company nor Indigo shall commence, settle, or offer or
propose to settle, any Proceeding involving the Business or against the Company
(other than any Proceeding involving a settlement of $500,000 or less as its
sole remedy);


(s)    the Company shall not make or change any Tax election; file any amended
Tax Return; settle or compromise any claim, notice, audit report or assessment
in respect of any Tax; adopt or change any accounting method; fail to pay any
Tax when due and payable (including any required estimated Tax payments);
surrender any right to claim a refund of Taxes; or consent to any extension or
waiver of the limitation period applicable to any Tax claim or assessment,
except, in each case, in respect of any Taxes reflected on any affiliated,
consolidated, unitary or combined Tax Return of Indigo or its Subsidiaries other
than the Company;


(t)    the Company shall not form or acquire any Subsidiaries except in
connection with acquisitions permitted hereunder;


(u)    neither the Company or Indigo shall abandon any Permit or allow any
Permit to terminate, lapse or expire;


(v)    the Company shall not enter into any Contract that, if entered into on or
prior to the date hereof, would be required to be disclosed on Section 3.20 of
the Disclosure Schedule (but excluding any other Transaction Documents entered
into in connection with the Closing); or


(w)    neither the Company nor Indigo shall agree, resolve or commit to do any
of the foregoing with respect to the Business.


Section 5.02    Stockholder Approval. Immediately following the execution of
this Agreement, Indigo shall promptly provide the Indigo Approval pursuant to a
duly authorized and validly executed written consent, which Indigo shall
promptly (but in any event within (1) day of the date of this Agreement) deliver
to Parent.


Section 5.03    No Solicitation; Other Offers. Until the earlier of the
Effective Time or the termination of this Agreement in accordance with its
terms, neither the Company nor Indigo shall, and







31

--------------------------------------------------------------------------------




each shall cause each of its Representatives not to, directly or indirectly, (i)
solicit, initiate or encourage, or take any action to solicit, initiate or
encourage any inquiries, announcements or communications relating to, or the
making of any submission, proposal or offer that constitutes or that would
reasonably be expected to lead to, an Acquisition Proposal, (ii) enter into,
participate in, maintain or continue any discussions or negotiations relating
to, any Acquisition Proposal with any Person other than Parent, (iii) furnish to
any Person other than Parent any information that Indigo believes or should
reasonably know would be used for the purposes of formulating any inquiry,
expression of interest, proposal or offer relating to an Acquisition Proposal,
or take any other action regarding any inquiry, expression of interest, proposal
or offer that constitutes, or would reasonably be expected to lead to, an
Acquisition Proposal or (iv) accept any Acquisition Proposal or enter into any
agreement, arrangement or understanding providing for the consummation of any
transaction contemplated by any Acquisition Proposal or otherwise relating to
any Acquisition Proposal. Each of Indigo and the Company shall, and shall cause
each of its Representatives to, immediately cease and cause to be terminated any
and all existing activities, discussions or negotiations with any Persons
conducted prior to or on the date of this Agreement with respect to any
Acquisition Proposal. Indigo shall, within two business (2) days after receipt,
advise Parent of (A) any formal or informal inquiry, expression of interest,
proposal or offer relating to an Acquisition Proposal, (B) the material terms
thereto and (C) the identity of the Person or group making such inquiry,
expression of interest, proposal or offer.


Section 5.04    Access to Information. From the date of this Agreement until the
Effective Time, Indigo and the Company shall (i) give Parent and its
Representatives reasonable access to the offices, properties, books and records,
Contracts, commitments, work papers and other documents and information relating
to the Company or the Business, (ii) furnish to Parent and its Representatives
such financial and operating data and other information relating to the Business
as such Persons may reasonably request and (iii) instruct Indigo employees with
knowledge of the Business and counsel and financial advisors of Indigo and the
Company to cooperate with Parent in its investigation of the Business. Any
investigation pursuant to this Section 5.04 shall be conducted in such manner as
not to interfere unreasonably with the conduct of Indigo or the Company.
Notwithstanding the foregoing, Indigo shall have no obligation to disclose any
information the disclosure of which would waive attorney-client privilege or
contravene any Applicable Law or Contract entered into prior to the date of this
Agreement; provided, that Indigo shall use its use commercially reasonable
efforts to seek to obtain such third party's consent to the disclosure of such
information and implement requisite procedures to enable the disclosure of such
information. Without limiting the foregoing, in the event that the Company does
not disclose information in reliance on the preceding sentence, it shall provide
notice to Parent that it is withholding such information and shall use its
reasonable efforts to communicate to the extent feasible, the applicable
information in a way that would not waive such privilege or contravene such
Applicable Law or Contract entered into prior to the date of this Agreement. All
requests for access to the offices, properties, books and records Contracts,
commitments, work papers and other documents and information relating to the
Company or the Business shall be made to such Representatives of Indigo as
Indigo shall designate, who shall be solely responsible for coordinating all
such requests and all access permitted hereunder. It is further agreed that
neither Parent nor any of its Representatives shall contact any of the
employees, customers (including dealers and distributors), suppliers or joint
venture partners of Indigo or any of its Subsidiaries regarding the transactions
contemplated hereby, whether in person or by telephone, electronic or other mail
or other means of communication, without the specific prior authorization of
such Representatives of Indigo.
 
Section 5.05    Cooperation with Audit. Indigo shall use commercially reasonable
best efforts, upon reasonable advance notice by Parent or the Surviving
Corporation and during normal business hours, to cooperate with Parent, the
Surviving Corporation and their respective Representatives' (at the Surviving
Corporation's expense) reasonable requests for assistance to complete an audit
of the financial statements of the Business by Ernst & Young LLP prior to
November 10, 2013 that Parent and/or the







32

--------------------------------------------------------------------------------




Surviving Corporation elect to have performed; provided, that Indigo's
obligations under this Section 5.05 shall expire 18 months after the Closing
Date and be limited to providing assistance for the three fiscal years ended
July 31, 2013 and 2012.


Section 5.06    Notices of Certain Events. During the Pre-Closing Period, each
party hereto shall promptly notify the other party hereto of the failure of such
party or its Representatives, as the case may be, to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it pursuant
to this Agreement which would reasonably be expected to result in any condition
to the obligations of any party to effect the Merger or any other transaction
contemplated by this Agreement not to be satisfied. During the Pre-Closing
Period, Indigo shall have the right to supplement or amend the Disclosure
Schedule with respect to any matter hereafter first arising after the delivery
of the Disclosure Schedule pursuant to this Agreement and not reasonably
foreseeable by Indigo or its Representatives as of the date of this Agreement;
provided, however, that such supplements or amendments to the Disclosure
Schedule shall not be deemed to amend or otherwise modify the Disclosure
Schedule or the representations and warranties of Indigo contained herein;
provided, further, that no event, development or occurrence shall be
incorporated in, supplement or amend the Disclosure Schedule with respect to any
Fundamental Representation for any purpose.


Section 5.07    Intracompany Arrangements. Except as set forth on Schedule 5.07,
all intracompany (payables and receivables) accounts and other Contracts between
the Company, on the one hand, and Indigo or any of its Subsidiaries, on the
other hand, that remain in existence immediately prior to the Closing, shall be
cancelled without any consideration or further liability to any party and
without the need for any further documentation, immediately prior to the
Closing. Without limiting the generality of the foregoing, Indigo and the
Company shall be permitted to engage in dividends, sweeps and other transfers in
order to ensure that the Company shall have no cash or cash equivalents at the
Closing.


Section 5.08    Minimum Cash. Indigo shall cause the Company to have
unrestricted cash at Closing sufficient to cover all outstanding checks issued
by the Company.


ARTICLE 6.
ADDITIONAL COVENANTS OF THE PARTIES


SECTION 6.01    Appropriate Action; Consents; Filings.


(a)    During the Pre-Closing Period, the parties shall use their reasonable
best efforts to (i) take, or cause to be taken, all action and do, or cause to
be done, all things necessary, proper or advisable under Applicable Law or
otherwise to consummate and make effective the transactions contemplated by this
Agreement as promptly as practicable, (ii) obtain from any Governmental
Authorities any Consents required to be obtained by any party or any of their
respective Subsidiaries, or to avoid any action or proceeding by any
Governmental Authority (including those in connection with any applicable
Competition Law), in connection with the authorization, execution and delivery
of this Agreement and the consummation of the transactions contemplated herein,
including without limitation the Merger and (iii) as promptly as reasonably
practicable, and in any event within 10 Business Days after the date the
Original Merger Agreement, make all necessary filings, and thereafter make any
other required submissions, and pay any fees due in connection therewith, with
respect to this Agreement and the Merger required under (A) the Exchange Act,
and any other applicable federal or state securities laws, (B) the HSR Act and
(C) any other applicable Competition Law; provided, that the parties shall
cooperate fully with each other in connection with (y) determining whether any
action by or in respect of, or filing with, any Governmental Authority is
required, in connection with the consummation of the Merger and (z) seeking any
such actions, consents, approvals or waivers or making any such filings. The
parties shall furnish to each other all information required for any application
or other filing under the rules and







33

--------------------------------------------------------------------------------




regulations of any Applicable Law in connection with the transactions
contemplated by this Agreement.


(b)    Indigo shall give (or shall cause its Subsidiaries to give) any notices
to third parties, and use, and cause its Subsidiaries to use, their commercially
reasonable efforts to obtain any third party consents, (i) necessary, proper or
advisable to consummate the transactions contemplated by this Agreement or (ii)
required to be disclosed in the Disclosure Schedule, provided, that the parties
shall not be required to make any payments in connection with obtaining any such
Consents unless expressly required by the terms of a given contract.


(c)    Without limiting the generality of anything contained in this Section
6.01, each party hereto shall: (i) give the other parties prompt notice prior to
the making or commencement of any request, inquiry, investigation, action or
Proceeding by or before any Governmental Authority with respect to the Merger or
any of the other transactions contemplated by this Agreement, (ii) keep the
other parties informed as to the status of any such request, inquiry,
investigation, action or Proceeding and (iii) promptly inform the other parties
of any communication to or from the Federal Trade Commission, the Department of
Justice or any other Governmental Authority regarding the Merger. Each party
hereto will consult and cooperate with the other parties and will consider in
good faith the views of the other parties in connection with any filing,
analysis, appearance, presentation, memorandum, brief, argument, opinion or
proposal made or submitted in connection with the Merger or any of the other
transactions contemplated by this Agreement. In addition, except as may be
prohibited by any Governmental Authority or by any Applicable Law, in connection
with any such request, inquiry, investigation, action or Proceeding, each party
hereto will permit authorized Representatives of the other parties to be present
at each meeting or conference relating to such request, inquiry, investigation,
action or legal proceeding and to have access to and be consulted in connection
with any document, opinion or proposal made or submitted to any Governmental
Authority in connection with such request, inquiry, investigation, action or
legal proceeding.


(d)    Each of the parties shall (i) cooperate and coordinate with the other in
the making of any filings or submissions that are required to be made under any
applicable Competition Laws or requested to be made by any Governmental
Authority in connection with the transactions contemplated by this Agreement,
(ii) supply the other or its outside counsel with any information that may be
required or requested by any Governmental Authority in connection with such
filings or submissions, (iii) supply any additional information that may be
required or requested by the Federal Trade Commission, the Department of Justice
or other Governmental Authorities in which any such filings or submissions are
made under any applicable Competition Laws as promptly as practicable, (iv) use
their reasonable best efforts to cause and act in a manner to effect the
expiration or termination of the applicable waiting periods under any applicable
Competition Laws as soon as reasonably practicable and (v) take, or cause to be
taken, all actions and do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective the transactions contemplated hereby,
including using their reasonable best efforts to resolve such objections, if
any, as the Federal Trade Commission, the Department of Justice, or any other
Governmental Authority or Person may assert under any applicable Competition
Laws with respect to the transactions contemplated hereby, and to avoid or
eliminate each and every impediment under any Applicable Law that may be
asserted by any Governmental Authority with respect to the Merger so as to
enable the transactions contemplated hereby to be consummated.


Section 6.02    Confidentiality; Public Announcements.


(a)    Each of the parties hereby acknowledges and agrees to continue to be
bound by the Mutual Nondisclosure and Nonuse Agreement dated as of May 7, 2013,
by and between Thoma Bravo, LLC and Indigo (as amended from time to time, the
“Confidentiality Agreement”).













34

--------------------------------------------------------------------------------




(b)    Each of the parties agrees that no public release or announcement
concerning the transactions contemplated hereby shall be issued by any party
without the prior written consent of Indigo and Parent (which consent shall not
be unreasonably withheld or delayed), except as such release or announcement may
be required by Applicable Law or the rules or regulations of any applicable
United States securities exchange or regulatory or governmental body to which
the relevant party is subject, in which case the party required to make the
release or announcement shall use its reasonable best efforts to allow each
other party reasonable time to comment on such release or announcement in
advance of such issuance. The parties agree that the press release announcing
the execution and delivery of this Agreement shall be a joint release of, and
shall not be issued prior to the approval of each of, Indigo and Parent.


Section 6.03    Access to Records and Personnel.


(a)    From and after the Closing until the third (3rd) anniversary of the
Closing, Indigo and Parent shall provide, or cause to be provided, to each
other, as soon as reasonably practicable after written request therefor and at
the requesting party's sole expense, reasonable access (including using
commercially reasonable efforts to give access to third parties possessing
information), during normal business hours, to the other party's Representatives
and to any books, records, documents, files and correspondence in the possession
or under the control of the other party that the requesting party reasonably
needs (i) to comply with reporting, disclosure, filing or other requirements
imposed on the requesting Party (including under Applicable securities Laws) by
a Governmental Authority having jurisdiction over the requesting party in
connection with the transactions contemplated hereby, (ii) for use in any other
judicial, regulatory, administrative or other Proceeding or in order to satisfy
audit, accounting, claims, regulatory, litigation or other similar requirements
arising from the transactions contemplated by this Agreement, (iii) for use in
any Proceeding relating to the Company IP or the infringement of the
Intellectual Property Rights of another Person by the Company, or (iv) to comply
with its obligations under this Agreement; provided, however, that no party
shall be required to provide access to or disclose information where such access
or disclosure (y) is related to any claim against a party or such party's
Affiliates (including any claim for indemnification) or (z) would violate any
Applicable Law or Contract, or waive any attorney-client or other similar
privilege, and each party may redact information regarding itself or its
Affiliates or otherwise not relating to the other party and its Affiliates, and,
in the event such provision of information could reasonably be expected to
violate any Applicable Law or Contract or waive any attorney-client or other
similar privilege, the parties shall take commercially reasonable measures to
permit the compliance with such obligations in a manner that avoids any such
harm or consequence.


(b)    Except as otherwise provided in this Agreement, any information owned by
a party that is provided to a requesting party pursuant to this Section 6.03
shall be deemed to remain the property of the providing party. Unless
specifically set forth herein, nothing contained in this Agreement shall be
construed as granting or conferring rights of license or otherwise in any such
information.


(c)    Except as otherwise provided herein, each party shall use commercially
reasonable efforts to retain the books, records, documents, instruments,
accounts, correspondence, writings, evidences of title and other papers relating
to the Business (the “Books and Records”) in such party's respective possession
or control for three years following the Closing Date. Following the expiration
of such period, either party may destroy or otherwise dispose of any Books and
Records, provided that, prior to such destruction or disposal (i) such party
shall use commercially reasonable efforts to provide no less than 30 days' prior
written notice to the other party of any such proposed destruction or disposal
(which notice shall specify in detail which of the Books and Records is proposed
to be so destroyed or disposed of) and (ii) if a recipient of such notice shall
request in writing prior to the scheduled date for such destruction or disposal
that any of the information proposed to be destroyed or disposed of be delivered
to











35

--------------------------------------------------------------------------------




such recipient, such party proposing the destruction or disposal shall, as
promptly as practicable, arrange for the delivery of such of the Books and
Records as was requested by the recipient (it being understood that all
reasonable out-of-pocket costs associated with the delivery of the requested
Books and Records shall be paid by such recipient).


(d)    Without limiting the representations of Indigo set forth in Article 3, no
party shall have any liability to any other party in the event that any
information exchanged or provided pursuant to Section 6.03 is found to be
inaccurate. No party shall have any liability to any other party if any
information is destroyed or lost after reasonable commercial efforts by such
party to comply with the provisions of Section 6.03(c).


(e)    From and after the Closing until the fifth anniversary thereof, unless
otherwise required by Applicable Law or the rules and regulations of any stock
exchange or quotation services on which such party's stock is traded or quoted,
each party shall hold confidentially, and shall cause its Affiliates and
Representatives to hold confidentially, all information furnished or made
available by a party (the “Provider”) to the other party (the “Receiver”)
pursuant to this Section 6.03 and the terms of this Agreement and the other
Transaction Documents and Indigo shall, and shall cause its Representatives to
hold confidential all confidential or proprietary information relating to the
Company or the Business (all such information being referred to as “Confidential
Information”). The parties shall, and shall cause their Representatives to, use
the Confidential Information only in connection with the performance of this
Agreement or as otherwise contemplated hereby. Confidential Information
furnished or made available pursuant to this Section 6.03 shall not include
information which (i) is or becomes generally available to the public other than
as a result of a disclosure by the Receiver or its Representatives in violation
of this Agreement, (ii) becomes available to the Receiver or its Representatives
on a non-confidential basis from a Person other than the Provider or its
Representatives who is not known by the Receiver to be bound by a
confidentiality agreement with the Provider or any or its Representatives, or is
not known by the Receiver to be under an obligation to the Provider or any of
its Representatives not to transmit the information to the Receiver, (iii) was
in the possession of the Receiver prior to disclosure by the Provider or its
Representatives (provided, that any information regarding the Business in the
possession of Indigo prior to the Closing Date or provided to Indigo pursuant
to, or maintained by Indigo under, the Transition Services Agreement shall not
be subject to this provision) or (iv) is developed by the Receiver independent
of any Confidential Information provided hereunder (provided, that any
information regarding the Business in the possession of Indigo prior to the
Closing Date or provided to Indigo pursuant to, or maintained by Indigo under,
the Transition Services Agreement shall not be subject to this provision).
Nothing in this Section 6.03 shall affect Parent's rights in the Business
following the Closing. In the event that the Receiver or any of its
Representatives are required by Applicable Law or the rules and regulations of
any stock exchange or quotation services on which such party's stock is traded
or quoted to disclose any Confidential Information, the Receiver shall provide
the Provider with prompt notice of such request or requirement in order to
enable the Provider to: (i) seek an appropriate protective order or other
remedy, (ii) consult with the Receiver with respect to the Provider's taking
steps to resist or narrow the scope of such request or legal process or (iii)
waive compliance, in whole or in part, with the terms of this Section 6.03(e).
In the event that such protective order or other remedy is not obtained, or the
Provider waives compliance, in whole or in part, with the terms of this Section
6.03(e), the Receiver or its Representative, as the case may be, shall use
commercially reasonable efforts to disclose only that portion of the
Confidential Information that the Receiver is advised in writing by its legal
counsel is legally required to be disclosed and to ensure that all Confidential
Information that is so disclosed will be accorded confidential treatment.


(f)    Nothing in this Section 6.03 shall require any party to violate any
agreement with any third parties regarding the confidentiality of confidential
and proprietary information or of customer information; provided, however, that
in the event that any party is required under this Section 6.03 to











36

--------------------------------------------------------------------------------




disclose any such information, that party shall provide notice of the basis for
any such potential violation and use commercially reasonable efforts to seek to
obtain such third party's consent to the disclosure of such information and
implement requisite procedures to enable the disclosure of such information.


Section 6.04    Employee Matters.


(a)    No later than eighteen (18) Business Days after the execution of the
Original Merger Agreement, Parent shall make offers of employment to each
Business Employee commencing on the Closing Date or following an interim
consulting arrangement provided in the Transition Services Agreement (which
offers, in each case, shall be contingent on the occurrence of the Closing).
Sufficient number of offers will be made to Business Employees to avoid
triggering the WARN Act. Such offers shall provide each Business Employee
initially with (i) subject to relocations contemplated by the Transition
Services Agreement, the same general location of employment as or immediately
prior to the Closing (which, in any event, shall not be more than 50 miles from
such Business Employee's location of employment as of immediately prior to the
Closing); (ii) substantially the same responsibilities as such Business
Employee's responsibilities as of immediately prior to the Closing; (iii) a base
salary or hourly wage rate, as applicable, that is at least equal to that
provided to such Business Employee as of immediately prior to the Closing; and
(iv) non-equity-based incentive compensation opportunities and other employee
benefits (including health, welfare and retirement benefits but excluding any
equity-based compensation, defined benefit pension benefits and nonqualified
retirement benefits) that are substantially comparable in the aggregate to those
provided to the Business Employees as of immediately prior to the Closing.
Indigo will reasonably cooperate with Parent and provide Parent with such
information as Parent may reasonably request to comply with this Section
6.04(a). Each Business Employee who accepts such offer prior to the Closing Date
and who commences employment with Parent on the Closing Date or, with respect to
a Business Employee who, as of the Closing Date, is on a leave of absence
approved by Indigo or the Company, on the date such leave ends if such Business
Employee on leave is able to and does return to work immediately thereafter,
provided that such leave ends no later than six (6) months, or, in the case of a
leave whereby the Business Employee is entitled under Applicable Law to return
later than six (6) months, twelve (12) months following the Closing Date, shall
be referred to herein as a “Transferred Employee.” Indigo shall use reasonable
best efforts to deliver to Parent the employee census data set forth on Section
6.04(a) of the Disclosure Schedule no later than five (5) Business Days
following the date of the Original Merger Agreement.


(b)    With respect to any 401(k), severance or vacation benefit plans, programs
or arrangements maintained by Parent or its Affiliates in which Transferred
Employees are eligible to participate after the Closing, Parent shall, and shall
cause its Affiliates to, provide each Transferred Employee with full credit for
all service recognized by the Company, Indigo and their respective Affiliates
and predecessors prior to the Closing for purposes of determining eligibility to
participate, vesting and benefit accruals (other than benefit accruals under any
defined benefit pension plan); provided that such service shall not be
recognized to the extent such recognition would result in a duplication of
benefits. Parent shall, and shall cause its Affiliates to, use commercially
reasonably efforts to waive all limitations as to preexisting conditions
exclusions and waiting periods with respect to participation and coverage
requirements applicable to the Transferred Employees under any Parent Employee
Plan that is a health benefit plan that such employees may be eligible to
participate in after the Closing Date and in the plan year in which the Closing
Date occurs, other than limitations or waiting periods that are already in
effect with respect to such employees and that have not been satisfied as of the
Closing Date under any health benefit plan maintained for the Transferred
Employees immediately prior to the Closing Date


(c)    Prior to the Closing, neither Parent nor Indigo (including their
Affiliates) shall issue any communication (including any electronic
communication) to any Business Employee without the prior written approval of
Parent and Indigo. The parties shall mutually consider and agree to the
contents,







37

--------------------------------------------------------------------------------




scope, form and timing of any such communications with the Business Employees on
all employment-related matters in connection with this Agreement (the
“Employment Matters”). At any time following the parties' agreement in
accordance with the preceding sentence, Parent and Indigo will, upon reasonable
invitation by the other party, participate in any communication sessions
relating to Employment Matters organized by the parties (the “Employee
Sessions”). Without limiting the foregoing, the parties agree that at all times
(i) they shall consult with each other prior to either or both parties carrying
out any Employee Sessions or otherwise effecting any communications to the
Business Employees relating to Employment Matters and (ii) without Parent's
prior written consent, Indigo shall not directly or indirectly, including
through any Affiliate or Subsidiary (and irrespective of whether on behalf of
itself, the Company or Parent): (A) hold any Employee Session or otherwise
effect any communication or meeting to or with Business Employees relating to
Employment Matters or (B) make any oral or written representations to Business
Employees relating to any Employment Matters.


(d)    As soon as practicable following the Closing Date, Parent shall, or shall
cause its Affiliates to, cause any Code Section 401(k) plan maintained by Parent
or its Affiliates in which the Transferred Employees are eligible to participate
following the Closing to accept rollover contributions of “eligible rollover
distributions” (within the meaning of Section 401(a)(31) of the Code) from under
the Intuit 401(k) Plan (the “401(k) Plan”), including the amount of any unpaid
balance of any participant loan made under the 401(k) Plan.


(e)    Indigo shall take all steps necessary to cause the 401(k) Plan to
distribute for rollover (or transfer as part of a direct rollover) any
promissory note evidencing a loan of such Business Employee under such 401(k)
Plan. Following the Closing, Parent shall make non-elective contributions to any
Code Section 401(k) plan maintained by Parent or its Affiliates in which the
Transferred Employees are eligible to participate following the Closing with
respect to each Transferred Employee equal to the amount, if any, that such
Transferred Employee forfeits under the 401(k) Plan as a result of the
transactions contemplated by this Agreement. Indigo shall reimburse Parent for
the amounts of such non-elective contributions that exceed $500,000, in the
aggregate.


(f)    Except as set forth on Section 6.04(f) of the Disclosure Schedule, as of
the Closing, Indigo shall assume and/or retain all liabilities or obligations at
any time arising under or in connection with any benefit or compensation plan,
program, agreement, Contract, policy or arrangement maintained, sponsored or
contributed to by Indigo, the Company, or any of its Affiliates or with respect
to which Indigo, the Company, or any of its Affiliates has any fixed or
contingent liability or obligation. Without limiting the generality of the
foregoing, Indigo shall retain all liabilities or obligations, including with
respect to any “qualifying event” (as defined under COBRA), under COBRA or
similar Applicable Law incurred by Indigo or the Company on or prior to the
Closing Date or arising as a result of the transactions described herein, each
with respect to the Business Employees or their dependents.


(g)    With respect to any Business Employee to which Parent does not offer
employment in accordance with Section 6.04(a), Parent shall reimburse Indigo for
any severance payments and benefits that exceed $2,250,000, in the aggregate,
that are provided to such Business Employee by Indigo or any if its Affiliates
consistent with the severance payments and benefits set forth on Section 6.04(g)
of the Disclosure Schedule. With respect to any Transferred Employee whose
employment is terminated by Parent or any of its Affiliates on or before the
one-year anniversary of the Closing Date, Parent shall provide such employee
with severance benefits equal to the greater of the applicable severance
benefits (i) provided by Parent or any of its Affiliates, as applicable, to
similarly situated employees as of the applicable termination date; and (ii) the
severance benefits set forth on Section 6.04(g) of the Disclosure Schedule
applicable to such Transferred Employee.


(h)    With respect to any accrued but unused vacation time as of the Closing
Date to which any





38

--------------------------------------------------------------------------------




Transferred Employee is entitled pursuant to Indigo's vacation time policy
immediately prior to the Closing Date, (i) to the extent consented to by the
Transferred Employee or otherwise permitted by Applicable Law, Parent shall, or
shall cause its Affiliates to, assume the liability for such accrued but unused
vacation time and allow such Transferred Employee to use such accrued but unused
vacation time; or (ii) to the extent such assumption of liability is not
consented to by a Transferred Employee, Parent shall reimburse Indigo for the
payment to such Transferred Employee of such Transferred Employee's accrued but
unused vacation time. For the purposes of this Section 6.04(h), “vacation time”
shall include vacation time, paid/flexible time off and similar arrangements. In
addition, Parent shall, or shall cause its Affiliates to, credit each
Transferred Employee with the amount of sick leave to which the Transferred
Employee is entitled pursuant to Indigo's sick leave policy immediately prior to
the Closing Date, towards his or her sick leave for purposes of the sick leave
policy maintained by Parent or one of its Affiliates, as applicable.
Notwithstanding the foregoing, in no event shall Parent's assumption or
reimbursement obligation with respect to all Transferred Employees under this
Section 6.04(h) exceed the aggregate amount set forth on Section 6.04(h) of the
Disclosure Schedule.


(i)    After the Closing, each Transferred Employee will continue to hold any
shares of Indigo common stock (“Indigo Stock”) and/or vested options or other
rights to acquire shares of Indigo Stock (“Indigo Equity Awards”) held by such
Transferred Employee as of immediately prior to the Closing, on the terms and
subject to the conditions under which such Indigo Stock and/or Indigo Equity
Awards were held as of immediately prior to the Closing, including the
applicable terms of Indigo's employee stock purchase plan. Options to purchase
Indigo Stock held as of the Closing by Transferred Employees may be exercised to
acquire Indigo Stock for only that period of time after the Closing Date as
provided in accordance with their terms as in effect immediately prior to the
Closing, and each Indigo Equity Award shall remain subject to the terms of the
applicable Indigo plan under which it was granted and the terms of the original
grant.
 
(j)    The parties acknowledge and agree that all provisions contained in this
Section 6.04 with respect to Business Employees are included for the sole
benefit of the respective parties and shall not create any right in any other
Person, including any employees or former employees of the Business, any
participant in any Employee Plan or any beneficiary thereof or any right to
employment or continued employment with Indigo or Parent (or any of their
respective Affiliates), nor require Parent or any of its Affiliates to
establish, adopt, continue or amend any Parent Employee Plan or other benefit or
compensation plan, program, agreement, contract, policy or arrangement on or
after the Closing Date for Transferred Employees, nor limit the ability of
Parent or any of its Affiliates (including, following the Closing, the Company)
to amend, modify or terminate any benefit or compensation plan, program,
agreement, contract, policy or arrangement at any time assumed, established,
sponsored or maintained by any of them, nor create any right to a particular
term or condition of employment with Indigo, Parent or any of their respective
Affiliates, nor prohibit or in any way limit the right of Parent, Indigo or any
of their respective Affiliates to terminate the employment of any employee at
any time and for any or no reason.


Section 6.05    Contribution of Assets and Liabilities. Prior to the Closing,
Indigo shall cause to be contributed to the Company the Assets Contributed to
the Company pursuant to Asset Transfer Agreement substantially in the form
attached as Exhibit B (the “Asset Transfer Agreement”), other than the India
Assets (as defined below).


Section 6.06    Financing.


(a)    Parent shall use its reasonable best efforts to arrange the Debt
Financing as promptly as practicable following the date of this Agreement and to
consummate the Debt Financing on the Closing Date, including, but not limited
to, the following: (i) maintaining in effect the Commitment Letters; (ii)







39

--------------------------------------------------------------------------------




participation by senior management of Parent in, and assistance with, the
preparation of customary rating agency presentations and meetings with rating
agencies relating to such arrangement of loans; (iii) causing the Debt Financing
to be consummated upon satisfaction of the applicable Financing Conditions; (iv)
satisfying on a timely basis all Financing Conditions required for the Closing
Date (other than any condition where the failure to be so satisfied is a result
of the Company's failure to furnish information described in Section 6.06(b));
(v) negotiating, executing and delivering Debt Financing Documents that reflect
the terms contained in the Debt Commitment Letter (including any “market flex”
provisions related thereto) or on such other terms acceptable to Parent and its
financings sources; and (vi) in the event that the conditions set forth in
Sections 8.01 and 8.02 and the Financing Conditions have been satisfied or, upon
funding would be satisfied, using its reasonable best efforts to cause the
financing providers to fund the full amount of the Financing. Parent shall give
Indigo prompt notice of any actual breach, repudiation or threatened or
anticipated breach or repudiation by any party to the Commitment Letters of
which Parent or its Affiliates becomes aware relating to the obligation to fund
the Financing. Without limiting Parent's other obligations under this Section
6.06, if a Financing Failure Event occurs, Parent shall (i) immediately notify
Indigo of such Financing Failure Event and the reasons therefore known to
Parent, (ii) obtain alternative financing from alternative financing sources, on
terms no less favorable in the aggregate (including any “market flex” provisions
related thereto) to Parent as are reasonably available for financings of the
type contemplated by the Debt Commitment Letter in the debt markets at such
time, in an amount sufficient to pay the Merger Consideration and consummate the
transactions contemplated by this Agreement on the Closing Date, as promptly as
practicable following the occurrence of such event, and (iii) obtain, and when
obtained, provide Indigo with a true and complete copy of, a new financing
commitment that provides for such alternative financing subject only to
conditions precedent that are no less favorable (including any “market flex”
provisions related thereto), on the aggregate, to the Parent than the Financing
Conditions. Neither Parent nor any of its Affiliates shall amend, modify,
supplement, restate, assign, substitute or replace any of the Commitment Letters
or any Debt Financing Document except for (i) substitutions and replacements
pursuant to the immediately preceding sentence and (ii) amendments,
modifications, supplements, restatements, assignments, substitutions or
replacements which (A) do not reduce the aggregate amount of the Financing
(including by increasing the amount of fees to be paid or original issue
discount unless the Debt Financing or the Equity Financing is increased by a
corresponding amount or the Debt Financing is otherwise made available to fund
such fees or original issue discount) or (B) do not impose new or additional
conditions or otherwise expand, amend or modify any other provision of the Debt
Commitment Letter or Equity Commitment Letter, in a manner that would reasonably
be expected to (x) materially delay or prevent or make less likely the funding
of the Financing (or satisfaction of the conditions to the Financing) on the
Closing Date or (y) adversely impact the ability of Parent, Merger Sub or the
Company, as applicable, to enforce its rights against other parties to the Debt
Commitment Letter or Equity Commitment Letter or the definitive agreements with
respect thereto, in each of clauses “(x)” and “(y)”, in any material respect
(provided that Parent and Merger Sub may amend the Debt Commitment Letter to add
additional lenders, arrangers, bookrunners and agents and the Equity Commitment
Letter to add additional investors as permitted herein). Parent shall promptly
deliver to Indigo or the Company copies of any such amendment, modification or
replacement. Parent shall not consent to any assignment of rights or obligations
under the Debt Commitment Letter without the prior written approval of Indigo,
such approval not to be unreasonably withheld, conditioned or delayed. Parent
shall keep Indigo informed in reasonable detail of the status of Parent's
efforts to arrange the Financing. Upon the request of Indigo, Parent will
confirm (y) with its financing sources their intent and ability to perform, and
the availability of the Financing, under the Commitment Letters, subject only to
satisfaction or waiver of the Financing Conditions, and (z) that it is not aware
of any event or condition that could reasonably be expected to result in the
failure of a Financing Condition. Neither Parent nor any of its Affiliates shall
take any action with respect to the Financing that could reasonably be expected
to materially delay or prevent the consummation of the transactions contemplated
hereby. Notwithstanding anything contained in this Section 6.06 or in any other
provision of this Agreement, in no event shall Parent or Merger Sub be









40

--------------------------------------------------------------------------------




required (A) to amend or waive any of the terms or conditions hereof or (B) to
consummate the Closing prior to the date specified in the proviso of Section
2.03.


(b)    The Company hereby consents to the use of its logos in connection with
the Debt Financing; provided that such logos are used solely in a manner that is
not intended to or reasonably likely to harm or disparage the Company or the
reputation or goodwill of the Company and that the Company shall be permitted to
review the use of such logos prior to usage in connection with the Financing.
Parent shall promptly, upon request by the Company, reimburse the Company for
all reasonable out-of-pocket costs and expenses (including reasonable attorneys'
and accountants costs and expenses) incurred by the Company in connection with
the cooperation of the Company contemplated by this Section 6.06(b) and shall
hold harmless the Company and its Representatives from and against any and all
losses, damages, claims, costs or expenses suffered or incurred by any of them
in connection with the arrangement of the Financing, any action taken by them at
the request of Parent pursuant to Section 6.06(b) and any information used in
connection therewith (except with respect to any information provided in writing
by the Company specifically for us in connection therewith), and the Guaranty
shall guarantee the reimbursement and indemnification obligations of Parent
pursuant to this paragraph of this Section 6.06.


(c)    During the period beginning on the date hereof and ending on the Closing
Date, Indigo shall, and shall cause the Company to, use reasonable best efforts
to cooperate with Parent and its Representatives to arrange Debt Financing for
Parent in connection with the transactions contemplated hereby and for the
post-Closing operations of Parent, at Parent's sole expense, including by (i)
upon reasonable advance notice by Parent and during normal business hours,
participating in due diligence meetings with prospective Financing Sources and
their Representatives, (ii) assisting Parent with its preparation and
negotiation of documentation related to the Business or otherwise required in
connection with such Debt Financing (it being understood that Indigo shall have
no obligation to enter into or cause to be entered into any Contract or provide
or cause to be provided any legal opinion, officer certificate or commitment or
make any representations or warranties, in each case, except in connection with
the Closing), (iii) causing the senior management of the Company to provide
reasonable access in connection with due diligence investigations, assistance
with customary marketing activities, the preparation of rating agency
presentations, lender presentations and other similar documents, meetings with
rating agencies, one or more “road shows” and other meetings with potential
lenders, as determined by the arrangers or other Person in any similar capacity
acting on behalf of the Financing Sources in connection with the Debt Financing;
(iv) assisting with the preparation of such financial statements, forecasts of
balance sheets, income statements and cash flow statements, historical,
financial and other information and confidential information memoranda and
customary authorization letters related thereto regarding the Company and the
Business as may be required by the Debt Commitment Letter (v) providing
customary documentation and other information about the Company as is requested
by the Debt Financing Sources and required under applicable “know your customer”
and anti-money-laundering rules and regulations including the USA PATRIOT Act
and (vi) taking all corporate actions, subject only to the occurrence of the
Effective Time, reasonably requested by the Parent to permit the consummation of
the Debt Financing.


Section 6.07    Non-Compete.


(a)    As a material inducement and consideration for Parent to enter into this
Agreement, during the period beginning on the Closing Date and ending on the two
(2) year anniversary thereof, Indigo shall not, and shall cause its Subsidiaries
not to, without the prior written consent of Parent, (i) engage, directly or
indirectly, in any activities that compete with the Business, (ii) acquire more
than 20% of the outstanding equity interests in any Business Competitor or
(iii) solicit any customers of the Business as of the Closing Date with respect
to the sale or provision to such customers of Business











41

--------------------------------------------------------------------------------




Software or the provision of services related to the Business Software.
Notwithstanding the foregoing, neither Indigo nor any of its Subsidiaries shall
be precluded from: (x) engaging in the Retained Business, and reasonably
expected or foreseeable extensions of those businesses and the products
developed or sold, and the services developed or provided in connection
therewith (including the offering of the Mint platform and other existing Indigo
solutions and reasonably expected or foreseeable extension thereof to financial
institutions for consumers and small businesses), provided, however, that Indigo
and its Subsidiaries shall only offer the Mint platform or any platform with
substantially the same function or purpose, either directly or indirectly
through reseller relationships or otherwise, to financial institutions with
total assets in excess of $50,000,000,000, (y) investing in, acquiring, merging
with or consolidating with an entity, which, at the time of the parties'
agreement to enter into such transaction, is not a Business Competitor or (z)
acquiring and operating any Business Competitor so long as Indigo or such
Subsidiary divests all or the required portion of the Competing Business
conducted by such Business Competitor (a “Divestiture”) within one year of the
consummation of such transaction such that an acquisition by Indigo or such
Subsidiary of the retained portion of the Competing Business would be
permissible under this Section 6.07. Indigo shall provide Parent with written
notice of any planned Divestiture upon the commencement of the process to
accomplish such Divestiture and provide Parent with a good faith opportunity to
participate in any sales process related thereto on terms and conditions no less
favorable in the aggregate than those offered to other potential bidders.


(b)    For purposes of this Section 6.07, (i) “Business Competitor” shall mean
any Person that derived more than 25% of its consolidated gross revenues from a
Competing Business during the four fiscal quarters prior to Indigo or any of its
Subsidiaries' entering into an agreement providing for the investment in or
acquisition of such Person, (ii) “Competing Business” shall mean the sale or
provision to financial institutions of a platform that includes functionality
embodying all or a material portion of the Products or the provision to
financial institutions of services equivalent to those offered by Indigo and the
Company as part of the Business, (iii) “Retained Business” shall mean any
business as presently conducted by Indigo or any of its Subsidiaries as of the
date of this Agreement other than the Business. For the avoidance of doubt, the
Retained Business includes the provision to financial institutions, small
businesses and consumers of personal financial management services (such as
Quicken or Mint), small business accounting services (such as QuickBooks and
Mint Home and Business), payroll services, merchant services such as invoicing
and payments, and tax preparation services (such as TurboTax and Lacerte), in
each case as such services are presently provided, and (iv) “Business Software”
means the software products, designed for and marketed to financial institutions
to manage any or all of the following: bank based payments, online banking, and
mobile banking.


(c)    To the extent Parent believes that Indigo is in breach of this Section
6.07, Parent will use its commercially reasonable efforts to provide written
notice to Indigo of the operations of Indigo that Parent believes constitute a
violation of this Section 6.07 and a period of 30 days following receipt of such
notice to resolve such alleged breach (the “Resolution Period”). Such notice
shall specify in reasonable detail the basis for such alleged breach. The senior
management of the parties, including each party's legal and business
representatives, shall meet (including via telephone) and attempt in good faith
to negotiate a resolution of such dispute during the Resolution Period, it being
understood that Parent shall have no obligation to resolve such alleged breach
or make any concessions to Indigo.


(d)    During the period beginning on the Closing Date and ending on the one (1)
year anniversary thereof, (i) Indigo shall not, and shall cause its Affiliates
not to, (A) solicit or induce (or attempt to solicit or induce) any Business
Employee to terminate his or her employment with Parent or any of its
Subsidiaries, or (B) hire any Business Employee, and (ii) Parent shall not, and
shall cause each of its Subsidiaries not to, (A) solicit or induce (or attempt
to solicit or induce) any employee of Indigo set forth on Section 6.07(d)(1) of
the Disclosure Schedule (each, a “Retained Employee”) to terminate his or her
employment with Indigo or any of its Subsidiaries, or (B) hire any Retained









42

--------------------------------------------------------------------------------




Employee.  Notwithstanding the foregoing, (i)(A) general advertisements in
newspapers and similar media of general circulation (including advertisements
posted on the Internet), job fairs or other general solicitation and (B) use of
recruiting firms that are not instructed to target the relevant employees
described in either clause (i)(A) or (ii)(A) of the preceding sentence shall not
be a violation of clause (i)(A) or (ii)(A), as applicable, and (ii) Indigo shall
not be prohibited from hiring or otherwise employing any Business Employee to
whom Parent does not make an offer of employment in accordance with Section
6.04(a), which persons are set forth on Section 6.07(d)(2) of the Disclosure
Schedule.


Section 6.08    Deletion of Code. Promptly after the Closing, except to the
extent necessary to provide any services under, or as retained in any hosted
system under, the Transition Services Agreement, Indigo shall permanently delete
any and all copies of the Object Code and Source Code of the Company Software
residing in Indigo systems and of all related documentation, developer notes, or
other confidential information of the Company relating thereto and shall make no
further use thereof. With respect to such Object Code or Source Code (and any
documentation, developer notes, or other confidential information of the Company
relating thereto) that is necessary to provide any services under, or is
retained in any hosted system under, the Transition Services Agreement, Indigo
shall, upon termination or expiration of the term of the applicable service in
connection with which the same is used or hosted, provide a complete copy of the
same to the Company and permanently delete any and all copies thereof.


Section 6.09    India Matters. The parties hereby agree that separate
consideration be paid by PetroTiger Services India Private Limited
(“PetroTiger”) to Intuit India Product Development Centre Private Limited
(“Intuit India”) pursuant to the India ATA (as defined below) for assets located
in India (including the Business Employees and certain equipment) (the “India
Assets”). In furtherance of the foregoing, the parties agree that they will
reasonably cooperate with each other and, on or prior to the Closing Date, will
cause, as applicable, PetroTiger and Intuit India to execute the Asset Transfer
Agreement attached hereto as Exhibit F (the “India ATA”). For the avoidance of
doubt, the India Assets are presently owned by Intuit India and will, following
the Closing, be owned by PetroTiger, but for the purposes of this Agreement will
constitute Assets Contributed to the Company. Intuit India shall execute and
deliver such further instruments of conveyance, transfer and assignment and take
such other action as may reasonably require to more effectively convey or
otherwise transfer to PetroTiger the India Assets.


ARTICLE 7.
TAX MATTERS


Section 7.01    Indigo's Consolidated Tax Return. For all Tax periods ending on
or before the Closing Date, Indigo shall cause the Company to join in any Group
Tax Returns, and Indigo shall pay any Taxes with respect to such Tax Returns.
Except as set forth in Section 7.01 of the Disclosure Schedule, all such Tax
Returns shall be complete and correct in all material respects and shall be
prepared and filed in a manner consistent with prior practice unless otherwise
required by Applicable Law. Indigo shall submit a draft of each of the Group Tax
Returns (but only to the extent related to the Company) to the Parent as soon as
is practicable for review and comment and Indigo shall consider such comments
from the Parent and resolve any disputes with the Parent in good faith. For the
avoidance of doubt, Indigo shall pay all Taxes with respect to any Group Tax
Returns for all Pre-Closing Tax Periods. Notwithstanding the foregoing, to the
extent that any such Tax Returns would reflect Confidential Information about
Indigo or any Affiliate of Indigo (other than the Company), Indigo shall have
the option to provide redacted or pro forma tax returns to the Parent for review
and comment.


Section 7.02    Other Tax Returns. Other than the Tax Returns described in
Section 7.01, Parent shall prepare or cause to be prepared and file or cause to
be filed all Tax Returns for Pre-Closing Tax Periods of the Company the due date
of which (taking into account extensions of time to file) is after





43

--------------------------------------------------------------------------------




the Closing Date but only if such Tax Return has not been filed on or prior to
the Closing Date. All such Tax Returns shall be prepared and filed in a manner
consistent with prior practice unless otherwise required by Applicable Law. No
later than 15 days before the due date for filing any such Tax Returns (or, if
such Tax Return is not an income Tax Return, as soon as practicable prior to the
due date), Parent shall deliver such Tax Returns to Indigo for its review and
approval, which approval shall not be unreasonably withheld, conditioned or
delayed. For the avoidance of doubt, Parent shall pay or cause the Company to
pay all Taxes with respect to any Pre-Closing Tax Periods of the Company other
than any Taxes with respect to Group Tax Returns.


Section 7.03    Cooperation on Tax Matters. Parent and Indigo shall cooperate
fully, as and to the extent reasonably requested by the other party, in
connection with the filing of Tax Returns pursuant to this Agreement and any Tax
Contest. Such cooperation shall include the retention and (upon the other
party's request) the provision of records and information which may be
reasonably relevant to any such Tax Return or Tax Contest and making appropriate
persons available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Parent and
Indigo shall retain all books and records with respect to Tax matters pertinent
to the Company relating to any Taxable period beginning before the Closing Date
until the expiration of the statute of limitations (and, to the extent notified,
any extensions thereof) of the respective Taxable periods, and abide by all
record retention agreements entered into with any Taxing authority.
Notwithstanding anything to the contrary in this Agreement, Indigo shall not be
required to transfer or make available to Parent any Tax Returns or related
books and records and information with respect to Taxes of Indigo or any of
Indigo's Affiliates (other than Tax Returns (or applicable portions thereof) and
related books and records and information of the Company).


Section 7.04    Tax Refunds. Indigo shall be entitled to the amount of any
refund or credit with respect to any Group Tax Returns.


Section 7.05    Transfer Taxes. All transfer, stamp, documentary, sales, use,
registration, value-added and other similar Taxes (including all applicable real
estate transfer Taxes) incurred in connection with this Agreement and the
transactions contemplated hereby will be borne equally by Parent and Indigo.
Each of Parent and Indigo hereby agrees to file in a timely manner all necessary
documents (including all Tax Returns) as required by Applicable Law and pay all
such amounts for which such Person is so liable in accordance with the first
sentence of this Section 7.05.


Section 7.06    Certain Conduct. Except as otherwise contemplated by this
Agreement, Parent shall not permit or cause the Surviving Corporation to enter
into any transaction outside the ordinary course of business on the Closing Date
after the Effective Time. Except as required by Applicable Law, Parent shall not
and shall not permit or cause the Surviving Corporation or any of their
Affiliates (i) to amend, re-file or otherwise modify any previously filed Tax
Return of the Company or (ii) make or change any Tax election (including any
election under Section 338 of the Code or any similar election) with respect to
the Company or the transactions contemplated herein for any Pre-Closing Tax
Period without Indigo's prior written consent, which shall not be unreasonably
withheld, conditioned or delayed.


Section 7.07    Tax Sharing Agreements. Any Tax sharing, allocation,
indemnification or similar agreements, arrangements or undertakings in effect,
written or unwritten, between Indigo or any of its Subsidiaries other than the
Company, on the one hand, and the Company, on the other hand, shall be
terminated before or as of the Closing Date and, after the Closing Date, the
Parent, the Company and their Affiliates shall not be bound thereby or have any
liability thereunder.


Section 7.08    Waiver of Loss Carrybacks. To the extent permitted by Applicable
Law, Parent shall, and shall cause its Affiliates to, relinquish pursuant to
Treasury Regulation section 1.1502-







44

--------------------------------------------------------------------------------




21(b)(3)(ii)(B) (or any similar provision of state, local, or foreign Law), with
respect to all net operating losses attributable to the Surviving Corporation,
the portion of the carryback period for which the Surviving Corporation was a
member of a consolidated group of which Indigo or any of its Affiliates is or
was the common parent.


ARTICLE 8.
CONDITIONS TO THE MERGER


Section 8.01    Conditions to the Obligations of Each Party. The obligations of
the parties to consummate the Merger are subject to the satisfaction of the
following conditions:


(a)    Indigo Approval. The Indigo Approval shall have been obtained in
accordance with the DGCL.


(b)    Governmental Approvals. Any applicable waiting period under the HSR Act
shall have expired or been terminated, and all notices to, filings with and
Consents of Governmental Authorities required to be made or obtained under any
Applicable Law in connection with the execution, delivery and performance of
this Agreement and the consummation of the Merger and the other transactions
contemplated hereby shall have been made or obtained.


(c)    No Injunction. No temporary restraining order, preliminary or permanent
injunction or other order or decree issued by any Governmental Authority of
competent jurisdiction shall be in effect which prevents the consummation of the
Merger on the terms contemplated herein, and no Applicable Law shall have been
enacted or be deemed applicable to the Merger that makes consummation of the
Merger illegal.


Section 8.02    Conditions to the Obligations of Parent and Merger Sub. The
obligations of Parent and Merger Sub to consummate the Merger are subject to the
satisfaction, at or prior to the Closing, of the following further conditions:


(a)    Representations and Warranties. (i) Each of the representations and
warranties (other than the Fundamental Representations) made by Indigo in this
Agreement (without giving effect to any references to Material Adverse Effect or
materiality qualifications and other qualifications based upon the concept of
materiality or similar phrases contained therein) shall be true and correct in
all respects as of the Closing Date with the same force and effect as if made on
and as of such date, except (A) for representations and warranties that relate
to a specific date or time (which need only be true and correct as of such date
or time) and (B) as has not had or would not reasonably be expected to have,
individually or in the aggregate with all other failures to be true or correct,
a Material Adverse Effect and (ii) the Fundamental Representations made by
Indigo in this Agreement shall be true and correct in all material respects as
of the date hereof and as of the Closing Date as though made as of such date.


(b)    Covenants. Each of the covenants and obligations that Indigo or the
Company are required to comply with or to perform at or prior to the Closing
shall have been complied with and performed in all material respects.


(c)    No Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred any Material Adverse Effect.


(d)    Executed Agreements and Certificates. Parent shall have received the
following agreements and documents, each of which shall be in full force and
effect:







45

--------------------------------------------------------------------------------




(i)the Asset and Liability Transfer Agreements, duly executed by Indigo and the
Company;


(ii)the Transition Services Agreement, substantially in the form of Exhibit C,
duly executed by Indigo (the “Transition Services Agreement”);


(iii)the License Agreement, substantially in the form of Exhibit D, duly
executed by Indigo (the “License Agreement”);


(iv)the written consent evidencing the Indigo Approval, duly executed by Indigo
on the date of this Agreement and promptly (but in any event within one (1) day
of the date of this Agreement) delivered to Parent;


(v)stock certificates representing all of the outstanding shares of Company
Common Stock, duly endorsed or accompanied by a duly executed stock power in
favor of Parent;


(vi)a certificate executed on behalf of Indigo by a duly authorized officer and
containing representations and warranties of Indigo to the effect that the
conditions set forth in Sections 8.02(a), 8.02(b), 8.02(c) and 8.02(f) have been
duly satisfied; and


(vii)a certificate executed on behalf of the Company by a duly authorized
officer and containing representations and warranties of Indigo to the effect
that the conditions set forth in Sections 8.02(b), 8.02(c) and 8.02(f) have been
duly satisfied.


(e)    FIRPTA Certificate. Prior to the Closing, Indigo shall have delivered to
Parent a certificate pursuant to Treasury Regulations section 1.1445-2(b) in the
form of Exhibit E, duly executed and acknowledged by Indigo.


(f)    Litigation. There shall not have been commenced by any Governmental
Authority and still be pending any Proceeding that seeks to prevent (i) the
consummation of the Merger on the terms, or (ii) the transfer to Parent and the
Surviving Corporation all of their respective rights and benefits, contemplated
herein.


Section 8.03    Conditions to the Obligations of Indigo and the Company. The
obligations of Indigo and the Company to consummate the Merger are subject to
the satisfaction of the following further conditions:


(a)    Representations and Warranties. Each of the representations and
warranties made by the Parent and Merger Sub in this Agreement shall be true and
correct in all material respects as of the Closing Date with the same force and
effect as if made on and as of such date, except for representations and
warranties that relate to a specific date or time (which need only be true and
correct in all material respects as of such date or time).


(b)    Covenants. Each of the covenants and obligations that Parent or Merger
Sub are required to comply with or to perform at or prior to the Closing shall
have been complied with and performed in all material respects.


(c)    Executed Agreements and Certificates. Indigo shall have received each of:


(i)    the Transition Services Agreement, duly executed by Parent;









46

--------------------------------------------------------------------------------




(ii)    the License Agreement, duly executed by Parent;


(iii)    a certificate executed on behalf of Parent by a duly authorized officer
and containing the representation and warranty of Parent that the conditions set
forth in Sections 8.03(a) and 8.03(b) have been duly satisfied, which shall be
in full force and effect; and


(iv)    a cross receipt, duly executed on behalf of Parent, evidencing payment
of the Merger Consideration in exchange for receipt of the stock certificates
referenced in Section 8.02(d)(vi).
 
ARTICLE 9.
TERMINATION


Section 9.01    Termination. This Agreement may be terminated and the Merger may
be abandoned at any time prior to the Effective Time (notwithstanding any
approval of this Agreement by Indigo):


(a)    by mutual written agreement of Indigo and Parent;


(b)    by either Indigo or Parent, if the Merger has not been consummated on or
before October 28, 2013 (the “End Date”); provided, further, that the right to
terminate this Agreement under this Section 9.01(b) shall not be available to
any party whose material breach of any provision of this Agreement or failure to
perform any actions required by this Agreement is primarily responsible for the
failure of the Merger to be consummated by such time;


(c)    by either Parent or Indigo, if a Governmental Authority shall have issued
any Order or taken any other action, in each case, which restrains, enjoins or
otherwise prohibits the Merger (unless such Order or other action has been
reversed or withdrawn) or if any Applicable Law makes the consummation of the
Merger and the other transactions contemplated by this Agreement on the Closing
Date illegal;


(d)    by Parent, if (i) any representation or warranty of Indigo contained in
this Agreement shall be inaccurate such that the condition set forth in Section
8.02(a) would not be satisfied or (ii) the covenants or obligations of Indigo or
the Company contained in this Agreement shall have been breached in any material
respect such that the condition set forth in Section 8.02(b) would not be
satisfied; provided, however, that if an inaccuracy or breach is curable by
Indigo or the Company during the 30-day period after Parent notifies Indigo in
writing of the existence of such inaccuracy or breach (the “Indigo Cure
Period”), then Parent may not terminate this Agreement under this Section
9.01(d) as a result of such inaccuracy or breach prior to the expiration of the
Indigo Cure Period unless Indigo or the Company, as applicable, is no longer
continuing to exercise commercially reasonable efforts to cure such inaccuracy
or breach; provided, further, that Parent shall not have the right to terminate
this Agreement under this Section 9.01(d) if it is in material breach of any
provision of this Agreement; or


(e)    by Indigo, if (i) any representation or warranty of Parent or Merger Sub
contained in this Agreement (other than Section 4.05) shall be inaccurate such
that the condition set forth in Section 8.03(a) would not be satisfied or (ii)
the covenants or obligations of Parent or Merger Sub contained in this Agreement
(other than Section 6.06) shall have been breached in any material respect such
that the condition set forth in Section 8.03(b) would not be satisfied;
provided, however, that if an inaccuracy or breach is curable by Parent or
Merger Sub during the 30-day period after the Company notifies Parent in writing
of the existence of such inaccuracy or breach (the “Parent Cure Period”), then
the Company may not terminate this Agreement under this Section 9.01(e) as a
result of such inaccuracy or breach prior to











47

--------------------------------------------------------------------------------




the expiration of the Parent Cure Period unless Parent or Merger Sub, as
applicable, is no longer continuing to exercise commercially reasonable efforts
to cure such inaccuracy or breach; provided, further, that Indigo shall not have
the right to terminate this Agreement under this Section 9.01(e) if it is in
material breach of any provision of this Agreement.


(f)    by Indigo, at any time after July 31, 2013 if, (i) all conditions in
Section 8.01 and Section 8.02 have been satisfied, and remain so satisfied, and
Indigo irrevocably confirms by written notice to Parent after the date required
for Closing under Section 2.03 that Indigo is willing and able to consummate the
transactions contemplated hereby and has irrevocably confirmed in such written
notice that all conditions in Section 8.03 have been satisfied or that Indigo is
willing to waive any and all such conditions that have not been satisfied (other
than those conditions that by their nature are to be satisfied by actions taken
at the Closing), and (ii) Parent shall not have agreed to effect the Closing
within ten (10) Business Days after the date of delivery of such notice.


The party desiring to terminate this Agreement pursuant to this Section 9.01
(other than pursuant to Section 9.01(a)) shall give a notice of such termination
to the other party setting forth the subsection under this Section 9.01 that
such party is terminating this Agreement.
Section 9.02    Effect of Termination.


(a)    If this Agreement is terminated pursuant to Section 9.01, this Agreement
shall become void and of no effect without liability of any party (or any
Representative, stockholder or Affiliate of such party) to the other party
hereto; provided that: (i) neither Indigo nor the Company shall be relieved of
any obligation or liability arising from any prior breach by such party of any
provision of this Agreement, (ii) solely to the extent provided in Section
9.02(b), in the event of a termination described in Section 9.02(b), the
Guaranty shall survive the termination of this Agreement and shall remain in
full force and effect in accordance with its terms and (iii) the parties shall,
in all events, remain bound by and continue to be subject to the provisions set
forth in Section 6.02, this Section 9.02 and Article 10, which shall survive any
termination of this Agreement.


(b)    In the event that (i) (A) Indigo terminates this Agreement pursuant to
Section 9.01(e), (B)  at such time, all conditions in Section 8.01 and Section
8.02 have been satisfied, and remain so satisfied, and Indigo irrevocably
confirmed by written notice to Parent after the date specified proviso to
Section 2.03 that it is willing and able to consummate the transactions
contemplated hereby and has irrevocably confirmed in such written notice that
all conditions in Section 8.03 have been satisfied or that Indigo is willing to
waive any and all such conditions that have not been satisfied and (C) Parent
shall not have agreed to effect the Closing within ten (10) Business Days after
the date of delivery of such notice, or (ii) Indigo terminates this Agreement
pursuant to Section 9.01(f), then Parent shall pay to Indigo a termination fee
of 71,750,000.000 in cash (the “Termination Fee”). The Termination Fee, if
applicable, shall be paid by Parent to Indigo by wire transfer of immediately
available funds within five (5) Business Days after the termination of this
Agreement. Payment of the Termination Fee shall be the sole and exclusive remedy
of Indigo and its Affiliates against Parent and any of its Affiliates, Sponsor,
directors, officers, employees, advisors, agents and other Representatives,
successors and assigns (each, a “Parent Related Party”) and the Debt Financing
Sources following a termination of this Agreement, it being understood that in
no event shall Parent be required to pay fees or damages payable pursuant to
this Section 9.02(b) on more than one occasion. The Termination Fee shall be
considered liquidated damages (and not a penalty) for any and all losses or
damages suffered or incurred by Indigo or any other Person in connection with
this Agreement, the Commitment Letters and the Debt Financing Documents, the
transactions contemplated hereby or thereby (and the abandonment or termination
thereof) or any other matter forming the basis for such termination, and no
Person shall have any rights or Claims against any of Parent or any Parent
Related Party or any Debt Financing Source relating to this Agreement, the







48

--------------------------------------------------------------------------------




Commitment Letters or the Debt Financing Documents (and the termination hereof
and thereof) or any of the transactions contemplated hereby or thereby (and the
abandonment or termination thereof), or in respect of any oral representations
made or alleged to be made in connection herewith or therewith, whether at law
or equity, in contract, in tort or otherwise, and neither Parent nor any Parent
Related Party nor any Debt Financing Source shall have any further liability or
obligation relating to or arising out of this Agreement, the Commitment Letters
or the Debt Financing Documents (and the termination hereof and thereof) or any
of the transactions contemplated hereby or thereby (and the abandonment or
termination thereof) or in respect of any oral representations made or alleged
to be made in connection herewith or therewith. The parties acknowledge that the
agreements contained in this Section 9.02 are an integral part of the
transactions contemplated by this Agreement, and that, without these agreements,
the parties would not enter into this Agreement.


ARTICLE 10.
MISCELLANEOUS


Section 10.01    Non-Survival of Representations and Warranties. None of the
representations and warranties of the parties in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Effective
Time. This Section 10.01 shall not limit any covenant or agreement of the
parties which by its terms contemplates performance after the Effective Time.


Section 10.02    Notices. All notices, requests and other communications
required or permitted under, or otherwise made in connection with, this
Agreement, shall be in writing and shall be deemed to have been duly given (a)
when delivered in person, (b) upon confirmation of receipt when transmitted by
facsimile transmission, (c) upon receipt after dispatch by registered or
certified mail, postage prepaid, (d) on the next Business Day if transmitted by
national overnight courier (with confirmation of delivery) or (e) in the case of
notices delivered by Parent or Indigo in connection with Section 5.01, on the
date delivered if sent by email (with confirmation of delivery), in each case,
addressed as follows:
if to Parent or Merger Sub, to:
Fandango Holdings Corporation
c/o Thoma Bravo LLC
600 Montgomery Street, 32nd Floor
San Francisco, CA 94111
Attention: Holden Spaht
A.J. Rohde
Facsimile: (415) 392-6480
Email: hspaht@thomabravo.com
arohde@thomabravo.com


with a copy to (which shall not constitute notice):
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Attention: Gerald T. Nowak, P.C.
Theodore A. Peto
Facsimile: (312) 862-2200
Email: gnowak@kirkland.com
tpeto@kirkland.com









49

--------------------------------------------------------------------------------




if to Indigo or the Company, to:
Intuit Inc.
2632 Marine Way
Mountain View, California 94043
Attention: General Counsel
Facsimile No.: (650) 944-6622
Email: legal@intuit.com


with a copy to (which shall not constitute notice):
Latham & Watkins LLP    
140 Scott Drive
Menlo Park, California 94062
Attention: Luke J. Bergstrom
Daniel J. Cunha
Facsimile No.: (650) 463-2600
Email: luke.bergstrom@lw.com
daniel.cunha@lw.com


or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.
Section 10.03    Remedies; Specific Performance.


(a)    Acknowledgement Regarding Available Remedies. After the Effective Time,
the rights and remedies of the parties hereto shall be cumulative (and not
alternative). Solely to the extent that the right of specific performance is
explicitly applicable under the terms of this Sections 10.03(b) and 10.03(c),
each of the parties to this Agreement acknowledges and agrees that the other
parties to this Agreement would be irreparably damaged in the event that any of
the terms or provisions of this Agreement are not performed in accordance with
their specific terms or otherwise are breached. Therefore, solely to the extent
that the right of specific performance is explicitly applicable under the terms
of this Sections 10.03(b) and 10.03(c), each of the parties to this Agreement
hereby agrees that (a) the parties to this Agreement shall be entitled to obtain
an injunction or injunctions to prevent breaches of any of the terms or
provisions of this Agreement, and to enforce specifically the performance by
each other party hereto under this Agreement, (b) the provisions set forth in
Section 9.02(b)(i) are not intended to and do not adequately compensate for the
harm that would result from a breach of this Agreement and (ii) shall not be
construed to diminish or otherwise impair in any respect any party's rights to
specific enforcement and (c) the right of specific enforcement is an integral
part of the transactions contemplated by this Agreement and without that right,
neither Indigo nor Parent would have entered into this Agreement. To the extent
that the right of specific performance is explicitly applicable under the terms
of this Section 10.03, each party to this Agreement hereby agrees to waive the
defense in any such suit that the other parties to this Agreement have an
adequate remedy at law and to interpose no opposition, legal or otherwise, as to
the propriety of injunction or specific performance as a remedy, and hereby
agrees to waive any requirement to post any bond or other type of security in
connection with obtaining such relief.


(b)    Remedies of Parent.


(i)    Specific Performance. Prior to the valid termination of this Agreement
pursuant to Section 9.01, Parent shall be entitled to seek and obtain an
injunction, specific performance and other equitable relief in the event of a
breach of threatened breach of any of the provisions of this





50

--------------------------------------------------------------------------------




Agreement by Indigo or the Company in the courts described in Section 10.08 and
to enforce specifically the terms and provisions hereof, including Indigo's and
the Company's obligation to consummate the transactions contemplated by this
Agreement.


(ii)    Termination. Prior to the Effective Time, Parent shall be entitled to
terminate this Agreement in accordance with Section 9.01.


(iii)    Monetary Remedies. Other than in the case of fraud, in no event shall
Parent have the right to seek or obtain monetary damages from Indigo or any
Indigo Related Party under this Agreement (whether at law or in equity, in
contract, tort or otherwise) other than as provided in Section 9.02 and Section
10.01.


(c)    Remedies of Indigo.


(i)    Specific Performance (Non-Closing Covenants). Prior to the valid
termination of this Agreement pursuant to Section 9.01 and other than as it
relates to the right to cause the Equity Financing to be funded and to
consummate the transactions contemplated by this Agreement (which are governed
by the provisions of Section 10.03(b)(ii)), Indigo shall be entitled to seek an
injunction, specific performance and other equitable relief in the event of a
breach of threatened breach of any of the provisions of this Agreement by Parent
or Merger Sub in the courts described in Section 10.08 and to enforce
specifically the terms and provisions hereof.


(ii)    Specific Performance (Closing). Prior to a valid termination of this
Agreement pursuant to Section 9.01, Indigo shall be entitled to seek and obtain
an injunction, specific performance and other equitable remedies to enforce
Parent's obligations to cause the Equity Financing to be funded and to
consummate the transactions contemplated by this Agreement only in the event
that each of the following conditions has been satisfied: (i) Parent and Merger
Sub are required to complete the Closing pursuant to Section 2.03 and have
failed to consummate the transactions contemplated by this Agreement within
three (3) Business Days following the date the Closing should have occurred
pursuant to Section 2.03; (ii) the conditions set forth in Section 8.01 and
Section 8.02 have been satisfied or waived by the applicable party (other than
those conditions that by their nature are to be satisfied by actions taken at
the Closing) have been satisfied on the date the Closing should have been
consummated pursuant to the terms of this Agreement but for the failure of the
Equity Financing to be funded, (iii) the Debt Financing (including any financing
pursuant to alternative financing that has been obtained in accordance with, and
satisfies the conditions of, Section 6.06) has been funded in accordance with
the terms thereof or will be funded in accordance with the terms thereof at the
Closing if the Equity Financing is funded at the Closing; and (iv) Indigo has
irrevocably confirmed in writing to Parent that if specific performance is
granted and the Equity Financing and Debt Financing are funded, and Parent and
Merger Sub otherwise comply with their obligations hereunder, then the Closing
will occur. For the avoidance of doubt, the foregoing provisions of this
Section 10.03(b)(ii) shall not in any way affect the right of Indigo to seek an
injunction or specific performance or other equitable remedies, in each case
described in Section 10.03(b)(i), for obligations other than with respect to the
Equity Financing. While Indigo may pursue both a grant of specific performance
to the extent permitted by this Section 10.03 and the payment of the Termination
Fee to the extent permitted by Section 9.02(b), under no circumstances shall
Indigo be permitted or entitled to receive both a grant of specific performance
to require Parent to consummate the Closing and payment of the Termination Fee.
For the avoidance of doubt, in no event shall Indigo or the Company be entitled
to enforce or seek to enforce specifically Parent's right to cause the Equity
Financing to be funded or to consummate the transactions contemplated by this
Agreement if the







51

--------------------------------------------------------------------------------




Debt Financing has not been funded (or will not be funded at the Closing if the
Equity Financing is funded at the Closing). In no event shall the Company or
Indigo be entitled to seek the remedy of specific performance of this Agreement
other than solely under the specific circumstances and as specifically set forth
in this Section 10.03(b).


(iii)    Termination Fee. Prior to the Effective Time, Indigo shall be entitled
to payment of the Termination Fee if and when payable pursuant to Section
9.02(b).


(iv)    Termination. Prior to the Effective Time, Indigo shall be entitled to
terminate this Agreement in accordance with Section 9.01.


(v)    Monetary Remedies. In no event shall Indigo have the right to seek or
obtain monetary damages from Parent or any Parent Related Party under this
Agreement (whether at law or in equity, in contract, tort or otherwise) other
than as provided in Section 10.01. In addition to the rights of Parent and
Merger Sub hereunder, Parent and Merger Sub shall be entitled, at Parent and
Merger Sub's sole election, to settle any claims arising from or relating to
this Agreement by agreeing to consummate the Merger in accordance with the terms
of this Agreement.


(d)    Sole Remedy. The parties acknowledge and agree that the remedies provided
for in this Section 10.03 shall be the parties' sole and exclusive remedies for
any breaches of this Agreement or any claims relating to the transactions
contemplated hereby. In furtherance of the foregoing, each party hereby waives,
to the fullest extent permitted by applicable Law, any and all other rights,
claims and causes of action, known or unknown, foreseen or unforeseen, which
exist or may arise in the future, that such party may have against the other
party, the Parent Related Parties or the Indigo Related Parties, as the case may
be, arising under or based upon any Law (including any securities law, common
law or otherwise) for any breach of the representations and warranties or
covenants contained in this Agreement.


(e)    Debt Financing Sources. Notwithstanding anything in this Agreement or the
Debt Commitment Letter to the contrary, in no event shall the Debt Financing
Sources have any liability or obligation to Indigo, the Company or any of their
Subsidiaries or any of their respective equityholders, officers, directors,
employees, agents, controlling persons or assignees or Affiliates of any of the
foregoing relating to or arising out of this Agreement or the Debt Commitment
Letter, the Debt Financing Documents, or the transactions contemplated hereby or
thereby, including the Debt Financing; provided that, notwithstanding the
foregoing, nothing in this Section 10.3(e) shall in any way limit or modify the
rights and obligations of Parent, Merger Sub or the Commitment Party under the
Debt Commitment Letter or Parent's or Merger Sub's obligations under this
Agreement. In addition to the rights of Parent and Merger Sub hereunder, Parent
and Merger Sub shall be entitled, at Parent and Merger Sub's sole election, to
settle any claims arising from or relating to this Agreement by agreeing to
consummate the Merger in accordance with the terms of this Agreement


Section 10.04    Amendments and Waivers.


(a)    Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement or, in the case of a waiver, by each
party against whom the waiver is to be effective. Notwithstanding anything in
this Agreement to the contrary, Sections 9.02(b), 10.03(e), 10.04, 10.06, 10.08
and 10.09 (and any provision of this Agreement to the extent an amendment,
modification, waiver or termination of such provision would modify the substance
of Sections 9.02(b), 10.03(e), 10.04, 10.06, 10.08 and 10.09) may not be
amended, modified, waived or terminated in a manner that impacts or is adverse
in any respect to the Debt Financing Sources without the prior written consent
of the Commitment Party.









52

--------------------------------------------------------------------------------




(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.


Section 10.05    Expenses; Indebtedness. Except as otherwise provided herein,
(a) all costs and expenses incurred in connection with this Agreement, including
all third-party legal, accounting, financial advisory, consulting or other fees
and expenses incurred in connection with the Merger and the transactions
contemplated thereby, shall be paid by the party incurring such cost or expense;
provided, that the costs and expenses incurred by the Company in connection with
this Agreement prior to the Closing (including Transaction Expenses) shall be
borne by Indigo, and (b) all Indebtedness of the Company shall be paid by Indigo
at or prior to Closing.


Section 10.06    Binding Effect; Benefit; Assignment.


(a)    The provisions of this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
No provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any Person other than
(i) the parties hereto and their respective successors and assigns and (ii) the
Debt Financing Sources, who shall be express third party beneficiaries of
Sections 9.02(b), 10.03(e), 10.04, 10.06, 10.08 and 10.09.


(b)    No party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the written consent of each other party
hereto, except that Parent or Merger Sub may transfer or assign its rights and
obligations under this Agreement, in whole or from time to time in part, to (i)
one or more of their Affiliates at any time, (ii) after the Effective Time, to
any Person and/or (iii) pledge its rights hereunder as security to its Debt
Financing Source; provided that such transfer or assignment shall not relieve
Parent or Merger Sub of its obligations hereunder or enlarge, alter or change
any obligation of any other party hereto or due to Parent or Merger Sub.


Section 10.07    Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of laws that would require the application of
the laws of any other jurisdiction.


Section 10.08    Jurisdiction. The parties hereto agree that any Proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in any federal court located in the State of Delaware or any Delaware
state court, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such Proceeding and irrevocably waives, to the fullest extent permitted
by law, any objection that it may now or hereafter have to the laying of the
venue of any such Proceeding in any such court or that any such Proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such Proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 10.02 shall be deemed effective service of process on such party.
Notwithstanding the foregoing, each of the parties hereto agrees that it will
not bring or support any action, suit, claim or proceeding, cause of action,
claim, cross-claim or third party claim of any kind or description, whether in
law or in equity, whether in contract or in tort or otherwise, against the Debt
Financing Sources in any way relating to this Agreement or any of the,
transactions contemplated by this Agreement, including but not limited to any
dispute arising out of or relating in any way to the Debt Commitment Letter, the
Debt Financing Documents or other commitment letter related to an alternative
debt financing or the performance thereof, in any forum



53

--------------------------------------------------------------------------------




other than the Supreme Court of the State of New York, County of New York, or,
the United States District Court for the Southern District of New York (and
appellate courts thereof) and that the provisions of this Section 10.09 relating
to the waiver of jury trial shall apply to any such action.


Section 10.09    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING ANY LITIGATION OR LEGAL PROCEEDING AGAINST ANY DEBT FINANCING
SOURCE OR OTHER AVAILABLE FINANCING SOURCE ARISING OUT OF THIS AGREEMENT, THE
DEBT COMMITMENT LETTER OR COMMITMENT LETTER RELATED TO ANY OTHER ALTERNATIVE
DEBT FINANCING.


Section 10.10    Counterparts; Effectiveness. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each party hereto shall have received
a counterpart hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication). The exchange of a fully executed Agreement (in
counterparts or otherwise) by electronic transmission in .PDF format or by
facsimile shall be sufficient to bind the parties to the terms and conditions of
this Agreement.


Section 10.11    Entire Agreement. This Agreement, the Confidentiality Agreement
and each of the documents, instruments and agreements delivered in connection
with the transactions contemplated by this Agreement, including each of the
Exhibits and the Disclosure Schedule, and the Transaction Documents, constitute
the entire agreement between the parties with respect to the subject matter of
this Agreement and supersede all prior agreements and understandings, both oral
and written, between the parties with respect to the subject matter of this
Agreement.


Section 10.12    Further Assurances. From time to time until the first
anniversary of the Closing, if either Parent or Indigo determines, acting
reasonably and in good faith, that Indigo failed prior to the Closing to convey
or otherwise transfer to the Company any property or asset owned, leased, used
or licensed by Indigo as of immediately prior to the Closing, the actual
conveyance or transfer of which from Indigo to the Company was required prior to
the Closing in order to make the representation or warranty set forth in Section
3.13(b) to be accurate in all material respects as of the Closing, then Indigo
shall execute and deliver such further instruments of conveyance, transfer and
assignment and take such other action as Parent may reasonably require to more
effectively convey or otherwise transfer to Parent such property or asset to the
Surviving Corporation, and the Surviving Corporation shall (and Parent shall
cause the Surviving Corporation to) execute and deliver such further instruments
and take such other action as Indigo may reasonably require to more effectively
assume any liabilities arising under any such asset that constitutes a Business
Contract. 
  
Section 10.13    Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an

54

--------------------------------------------------------------------------------




acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.


Section 10.14    Time is of the Essence. Time is of the essence with respect to
the performance of this Agreement.


[Signature Page Follows]
    
 
    

















55

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed
on the day and year first written above.
 
 
 
FANDANGO HOLDINGS CORPORATION
By:
/s/ P. HOLDEN SPAHT
 
Name:
Holden Spaht
 
Title:
President and Secretary
 
 
 
FANDANGO MERGER CORP.
By:
/s/ P. HOLDEN SPAHT
 
Name:
Holden Spaht
 
Title:
President and Secretary
 
 
 

INTUIT INC.
By:
/s/ R. NEIL WILLIAMS
 
Name:
R. Neil Williams
 
Title:
Senior Vice President and Chief Financial Officer
 
 
DIGITAL INSIGHT CORPORATION
By:
/s/ CECILIA MORKEN
 
Name:
CeCelia Morken
 
Title:
President













[Amended and Restated Agreement and Plan of Merger]



--------------------------------------------------------------------------------






Schedule 1.01(a)
Certain Assets Contributed to the Company


1.
Types of assets to be contributed from Indigo to Company if necessary to ensure
the Company has full legal ownership of such assets at Closing1:



•
all Business Contracts and in-bound IP licenses exclusively used in the Business



•
all tangible personal property primarily used/held for use in the Business



•
all Company Technology and Company IP Rights



•
any and all Permits primarily used/held for use in the Business (to the extent
such Permits are reasonably transferrable)



•
any claims/causes of action relating to any event or breach by a third party
prior to the Closing Date



•
Other scheduled assets























































                                                     
1Although Indigo and the Company believe that all beneficial rights to the
assets of the Business reside with the Company, legal title to certain assets of
the Business may reside with Indigo or one of its Affiliates. Accordingly,
Indigo and Company agree to the transfer of such legal title from Indigo to the
Company in the Asset Transfer Agreement in order to ensure that all legal and
beneficial rights to the assets of the Business reside in the Company at
Closing.



--------------------------------------------------------------------------------






Schedule 1.01(b)
Certain Liabilities Contributed to the Company




2.
Types of liabilities to be contributed from Indigo to Company:



•
Liabilities or obligations under Business Contracts listed in Schedule 1.01(a)
above.



•
Liabilities indentified in Section 3.14(d)(ii) of the Company Disclosure
Schedule are incorporated herein.




--------------------------------------------------------------------------------






Schedule 1.01(c)*
Business Employees


* Not filed herewith pursuant to Item 601(b)(2) of Regulation S-K. The
registrant will supplementally provide a copy of this schedule or appendix to
the Commission upon request.



--------------------------------------------------------------------------------






Schedule 1.01(d)
Excluded Products


1)
TTOB

2)
TTO

3)
Connectivity/OFX

4)
Mint Home and Business

5)
Mint PFM

6)
Customer Central

7)
Intuit Paper Trail

8)
Easy Bill




--------------------------------------------------------------------------------






Schedule 1.01(e)
Products


1)
Internet Banking (primary platform enabling online banking)

2)
Bill Pay

3)
Person to Person Payments

4)
ACH and Wire Payments

5)
Mobile (mobile banking platform for online banking solution, Web, SMS and Apps
on mobile phones and tablets)

6)
Purchase Rewards (MFR partnership with Cardlytics)

7)
FinanceWorks (PFM application which leverages customer central for aggregation
and categorization)

8)
Internet Banking Add-On Products

a.
MFA End-User Authentication

b.
Check Imaging/Online Statements

c.
Check Re-Ordering

d.
Co-Browse

e.
Telecommunications

f.
Credit Cards

g.
Funds Transfer - Bank to Bank

h.
Growth and Retention Services

i.
Promotion Manager Campaign Management

j.
New Account Opening

k.
Secure Forms

l.
Alerts

m.
Online Fraud

n.
Anti-Phishing

o.
Remote Deposits

p.
Web Hosting/Webcenter

q.
Management Counsel - Admin Platform

r.
Host Connectivity (DPV Interface)

s.
Implementation & Professional Service

t.
Training Services

u.
Pre Production Sites












